Exhibit 10.12












GUARANTEE AND COLLATERAL AGREEMENT
dated as of
November 4, 2011,
among
BZ INTERMEDIATE HOLDINGS LLC,
BOISE PAPER HOLDINGS, L.L.C.,
THE OTHER SUBSIDIARY LOAN PARTIES PARTY HERETO


and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




--------------------------------------------------------------------------------


TABLE OF CONTENTS


ARTICLE I
Definitions
SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Other Defined Terms
1



ARTICLE II
Guarantee
SECTION 2.01.
Guarantee
6


SECTION 2.02.
Guarantee of Payment; Continuing Guarantee
6


SECTION 2.03.
No Limitations
6


SECTION 2.04.
Reinstatement
7


SECTION 2.05.
Agreement to Pay; Subrogation
7


SECTION 2.06.
Information
8



ARTICLE III
Pledge of Securities
SECTION 3.01.
Pledge
8


SECTION 3.02.
Delivery of the Pledged Collateral
9


SECTION 3.03.
Representations and Warranties
9


SECTION 3.04.
Certification of Limited Liability Company and Limited Partnership Interests
11


SECTION 3.05.
Registration in Nominee Name; Denominations
11


SECTION 3.06.
Voting Rights; Dividends and Interest
11



ARTICLE IV
Security Interests in Personal Property
SECTION 4.01.
Security Interest
13


SECTION 4.02.
Representations and Warranties
15


SECTION 4.03.
Covenants
18


SECTION 4.04.
Other Actions
20


SECTION 4.05.
Covenants Regarding Patent, Trademark and Copyright Collateral
22




i

--------------------------------------------------------------------------------


ARTICLE V
Remedies
SECTION 5.01.
Remedies Upon Default
24


SECTION 5.02.
Application of Proceeds
26


SECTION 5.03.
Grant of License to Use Intellectual Property
26


SECTION 5.04.
Securities Act
27



ARTICLE VI
Indemnity, Subrogation and Subordination
SECTION 6.01.
Indemnity and Subrogation
28


SECTION 6.02.
Contribution and Subrogation
28


SECTION 6.03.
Subordination
28



ARTICLE VII
Miscellaneous
SECTION 7.01.
Notices
29


SECTION 7.02.
Waivers; Amendment
29


SECTION 7.03.
Administrative Agent's Fees and Expenses; Indemnification
30


SECTION 7.04.
Survival
30


SECTION 7.05.
Counterparts; Effectiveness; Successors and Assigns
31


SECTION 7.06.
Severability
31


SECTION 7.07.
Right of Set-Off
31


SECTION 7.08.
Governing Law; Jurisdiction; Consent to Service of Process
32


SECTION 7.09.
WAIVER OF JURY TRIAL
32


SECTION 7.10.
Headings
33


SECTION 7.11.
Security Interest Absolute
33


SECTION 7.12.
Termination or Release
33


SECTION 7.13.
Additional Subsidiaries
34


SECTION 7.14.
Administrative Agent Appointed Attorney-in-Fact
34


SECTION 7.15.
Certain Acknowledgments and Agreements
35




ii

--------------------------------------------------------------------------------


Schedules
Schedule I
Subsidiary Loan Parties
Schedule II
Pledged Equity Interests; Pledged Debt Securities
Schedule IIA
Excluded Equity Interests
Schedule III
Intellectual Property
Schedule IV
Commercial Tort Claims
Schedule V
Timber to be Cut

Exhibits
Exhibit I
Form of Supplement
Exhibit II
Form of Patent and Trademark Security Agreement
Exhibit III
Form of Copyright Security Agreement




iii

--------------------------------------------------------------------------------




GUARANTEE AND COLLATERAL AGREEMENT dated as of November 4, 2011 (this
“Agreement”), among BZ Intermediate Holdings LLC, Boise Paper Holdings, L.L.C.,
the Subsidiary Loan Parties from time to time party hereto and JPMorgan Chase
Bank, N.A. (“JPMCB”), as Administrative Agent.


Reference is made to the Credit Agreement dated as of November 4, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among BZ Intermediate Holdings LLC, a Delaware limited
liability company (“Holdings”), Boise Paper Holdings, L.L.C., a Delaware limited
liability company (the “Borrower”), the Lenders from time to time party thereto
and JPMCB, as Administrative Agent. The Lenders and the Issuing Banks have
agreed to extend credit to the Borrower subject to the terms and conditions set
forth in the Credit Agreement. The obligations of the Lenders and the Issuing
Banks to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. Holdings and the Subsidiary Loan
Parties (other than the Borrower) are Affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders and the Issuing Banks to extend such credit.
Accordingly, the parties hereto agree as follows:


ARTICLE I


Definitions


SECTION 1.01. Defined Terms. (a) Each capitalized term used but not defined
herein shall have the meaning specified in the Credit Agreement, provided that
each term defined in the New York UCC (as defined herein) and not defined in
this Agreement shall have the meaning specified therein. The term “instrument”
shall have the meaning specified in Article 9 of the New York UCC.


(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.


SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:


“Account Debtor” means any Person that is obligated to any Grantor under, with
respect to or on account of an Account.


“Agreement” has the meaning set forth in the preamble hereto.


“Article 9 Collateral” has the meaning set forth in Section 4.01.


“Borrower” has the meaning set forth in the recitals hereto.



1

--------------------------------------------------------------------------------


“Cash Management Services” means treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
purchasing cards, stored value cards, credit card services, interest and fees
and interstate depository network services) provided to Holdings, the Borrower
or any other Subsidiary.


“Collateral” means Article 9 Collateral and Pledged Collateral.


“Contributing Party” has the meaning set forth in Section 6.02.


“Copyright License” means any written agreement granting to any Person any right
under any Copyright, and all rights of any such Person under any such agreement.


“Copyrights” means (a) all copyright rights in any work subject to the copyright
laws of the United States of America or any other country, whether as author,
assignee, transferee or otherwise, and (b) all registrations thereof, and all
registration applications filed in connection therewith, including registrations
and applications in the United States Copyright Office or any similar office in
any other country, including, in the case of any Grantor, any of the foregoing
set forth next to its name on Schedule III.


“Credit Agreement” has the meaning set forth in the recitals hereto.


“Excluded Asset” means that portion of the following property that is adequately
described for purposes of Sections 9-108 and 9-203 of the New York UCC (but
Excluded Assets shall not include any portion of the following property not
adequately identified for purposes of Sections 9-108 and 9-203 of the New York
UCC): (a) the Excluded Equity Interests; (b) any lease, license, contract or
agreement to which a Grantor is a party or any of its rights or interests
thereunder if, to the extent and for so long as the grant of the Security
Interest would constitute or result in the abandonment, invalidation, voiding or
unenforceability of any right, title or interest of such Grantor in, or a breach
or termination pursuant to the terms of, or a default under, or give any third
party the right to terminate its obligations under, or cause the forfeiture or
require the transfer of any property subject to, any such lease, license,
contract or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
New York UCC or any other applicable law or principles of equity); provided
that, to the extent severable, any portion of such lease, license, contract or
agreement that does not result in any of the consequences specified above,
including any Proceeds of such lease, license, contract or agreement, shall not
constitute an Excluded Asset; (c) any assets if, to the extent and for so long
as the Security Interest may not be granted in such assets as a matter of
applicable law; (d) motor vehicles and other assets subject to certificates of
title, except to the extent perfection of the Security Interest therein may be
accomplished by filing of financing statements in appropriate form in the
applicable jurisdiction under the Uniform Commercial Code of such jurisdiction;
(e) fixed or capital assets subject to Liens as permitted under Section
6.02(a)(v) of the Credit Agreement and cash deposited or pledged to secure
letter of credit reimbursement obligations as permitted under the Credit

2

--------------------------------------------------------------------------------


Agreement (other than any such obligations arising under the Credit Agreement),
in each case, if, to the extent and for so long as the grant of the Security
Interest on such fixed or capital assets or such cash would constitute or result
in a breach of, or a default under, the definitive documentation creating such
Liens or pursuant to which such letter of credit reimbursement obligations
arose; (f) any Trademark application filed on the basis of a Grantor's “intent
to use” such mark for which a statement of use has not been filed with the
United States Patent and Trademark Office, but only to the extent that the grant
of the Security Interest would invalidate such Trademark application or
resulting registration; (g) the Excluded Deposit Accounts and (h) the Excluded
Securities Accounts.


“Excluded Equity Interests” has the meaning set forth in Section 3.01.


“Federal Securities Laws” has the meaning set forth in Section 5.04.


“Grantors” means Holdings, the Borrower and each other Subsidiary Loan Party
(including, for the avoidance of doubt, in any event any entity listed on
Schedule I).


“Guarantors” means Holdings, the Borrower (except with regard to the obligations
of the Borrower) and each other Subsidiary Loan Party.


“Holdings” has the meaning set forth in the recitals hereto.


“Intellectual Property” means all intellectual and similar intangible property
of every kind and nature, including proprietary inventions and designs, Patents,
Copyrights, Trademarks, trade secrets, domain names, proprietary technical and
business information, know‑how, show‑how or other proprietary data or
information, software and databases.


“IP Security Agreements” has the meaning set forth in Section 4.02(b).


“License” means any Patent License, Trademark License, Copyright License or
other written license or sublicense agreement to which any Grantor is a party,
granting to any Person any right under any Intellectual Property, including, in
the case of any Grantor, any of the foregoing set forth next to its name on
Schedule III.


“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations of the Borrower under the Credit Agreement
and each of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar

3

--------------------------------------------------------------------------------


proceeding, regardless of whether allowed or allowable in such proceeding), (b)
the due and punctual performance of all other obligations of the Borrower under
or pursuant to the Credit Agreement and each of the other Loan Documents, and
(c) the due and punctual payment and performance of all the obligations of each
other Loan Party under or pursuant to this Agreement and each of the other Loan
Documents (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).


“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.


“Patent License” means any written agreement granting to any Person any right to
make, use or sell any invention under a Patent in existence, and all rights of
any such Person under any such agreement.


“Patents” means: (a) all letters patent of the United States of America or the
equivalent thereof in any other country, all registrations thereof and all
applications for letters patent of the United States of America or the
equivalent thereof in any other country, including registrations and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including, in the case of any Grantor, any of the
foregoing set forth next to its name on Schedule III, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein.


“Perfection Certificate” means the Perfection Certificate dated the Effective
Date delivered by Holdings and the Borrower to the Administrative Agent pursuant
to Section 4.01(f) of the Credit Agreement.


“Pledged Collateral” has the meaning set forth in Section 3.01.


“Pledged Debt Securities” has the meaning set forth in Section 3.01.


“Pledged Equity Interests” has the meaning set forth in Section 3.01.


“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited or unlimited liability membership certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.


“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of Holdings, the Borrower and each other
Subsidiary (whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor)) arising in respect of Cash
Management Services that (a) are owed to the Administrative Agent, any Arranger
or an Affiliate of any of the foregoing, or to any Person that, at the time such
obligations were incurred, was the

4

--------------------------------------------------------------------------------


Administrative Agent, an Arranger or an Affiliate of any of the foregoing, (b)
are owed on the Effective Date to a Person that is a Lender or an Affiliate of a
Lender as of the Effective Date or (c) are owed to a Person that is a Lender or
an Affiliate of a Lender at the time such obligations are incurred.


“Secured Hedge Obligations” means the due and punctual payment and performance
of any and all obligations of Holdings, the Borrower and each other Subsidiary
arising under each Hedging Agreement that (a) is with a counterparty that is the
Administrative Agent, any Arranger or an Affiliate of any of the foregoing, or
any Person that, at the time such Hedging Agreement was entered into, was the
Administrative Agent, an Arranger or an Affiliate of any of the foregoing, (b)
is in effect on the Effective Date with a counterparty that is a Lender or an
Affiliate of a Lender as of the Effective Date or (c) is entered into after the
Effective Date with a counterparty that is a Lender or an Affiliate of a Lender
at the time such Hedging Agreement is entered into.


“Secured Obligations” means (a) all the Loan Document Obligations, (b) all the
Secured Cash Management Obligations and (c) all the Secured Hedge Obligations.


“Secured Parties” means (a) the Lenders, (b) the Administrative Agent and the
Arrangers, (c) each Issuing Bank, (d) each provider of Cash Management Services
the obligations under which constitute Secured Cash Management Obligations, (e)
each counterparty to any Hedging Agreement the obligations under which
constitute Secured Hedge Obligations, (f) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (g) the successors and assigns of each of the foregoing.


“Security Interest” has the meaning set forth in Section 4.01(a).


“Subsidiary Loan Parties” means (a) the Subsidiaries identified on Schedule I
(including the Borrower) and (b) each other Subsidiary that becomes a party to
this Agreement after the Effective Date.


“Supplement” means an instrument in the form of Exhibit I hereto, or any other
form approved by the Administrative Agent.


“Trademark License” means any written agreement granting to any Person any right
to use any Trademark and all rights of any such Person under any such agreement.


“Trademarks” means: (a) all trademarks, service marks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, logos and other source or business identifiers, designs and general
intangibles of like nature, all registrations thereof, and all registration
applications filed in connection therewith, including registrations and
applications in the United States Patent and Trademark Office or any similar
offices in any other country or any political subdivision thereof, and all
extensions or renewals thereof, including, in the case of any Grantor, any of
the foregoing set forth next to its name on Schedule III and (b) all

5

--------------------------------------------------------------------------------


goodwill associated therewith or symbolized thereby, including any rights or
interests that reflect or embody such goodwill.


ARTICLE II


Guarantee


SECTION 2.01. Guarantee. Each Guarantor irrevocably and unconditionally
guarantees to each of the Secured Parties, jointly with the other Guarantors and
severally, as a primary obligor and not merely as a surety, the due and punctual
payment and performance of the Secured Obligations. Each Guarantor further
agrees that the Secured Obligations may be extended or renewed, in whole or in
part, or amended or modified, without notice to or further assent from it, and
that it will remain bound upon its guarantee hereunder notwithstanding any
extension, renewal, amendment or modification of any Secured Obligation. Each
Guarantor waives presentment to, demand of payment from and protest to the
Borrower or any other Loan Party of any of the Secured Obligations, and also
waives notice of acceptance of its guarantee hereunder and notice of protest for
nonpayment.


SECTION 2.02. Guarantee of Payment; Continuing Guarantee. Each Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy, insolvency, receivership or similar proceeding
shall have stayed the accrual or collection of any of the Secured Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent or any other
Secured Party to any security held for the payment of the Secured Obligations or
to any balance of any deposit account or credit on the books of the
Administrative Agent or any other Secured Party in favor of the Borrower, any
other Loan Party or any other Person. Each Guarantor agrees that its guarantee
hereunder is continuing in nature and applies to all Secured Obligations,
whether currently existing or hereafter incurred.


SECTION 2.03. No Limitations. (a) Except for termination of a Guarantor's
obligations hereunder as expressly provided in Section 7.12, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Secured Obligations,
any impossibility in the performance of the Secured Obligations, or otherwise.
Without limiting the generality of the foregoing, except for the termination or
release of its obligations hereunder as expressly provided in Section 7.12, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by (i) the failure of the Administrative Agent or any other
Secured Party to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Document or otherwise; (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any other Guarantor under this Agreement; (iii) the release of any security
held by the Administrative Agent or any

6

--------------------------------------------------------------------------------


other Secured Party for any of the Secured Obligations; (iv) any default,
failure or delay, wilful or otherwise, in the performance of any of the Secured
Obligations; or (v) any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or otherwise operate as a discharge
of any Guarantor as a matter of law or equity (other than the payment in full in
cash of all the Secured Obligations). Each Guarantor expressly authorizes the
Secured Parties to take and hold security for the payment and performance of the
Secured Obligations, to exchange, waive or release any or all such security
(with or without consideration), to enforce or apply such security and direct
the order and manner of any sale thereof in their sole discretion or to release
or substitute any one or more other guarantors or obligors upon or in respect of
the Secured Obligations, all without affecting the obligations of any Guarantor
hereunder.


(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Secured Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party, other than the payment in full in cash of all the
Secured Obligations. The Administrative Agent and the other Secured Parties may,
at their election, foreclose on any security held by one or more of them by one
or more judicial or nonjudicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Secured
Obligations, make any other accommodation with the Borrower or any other Loan
Party or exercise any other right or remedy available to them against the
Borrower or any other Loan Party, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Secured
Obligations have been paid in full in cash. To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Loan Party, as the
case may be, or any security.


SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Secured Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of the Borrower, any other Loan
Party or otherwise.


SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Secured
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Secured Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrower or any other Loan Party arising as a result thereof by way

7

--------------------------------------------------------------------------------


of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subject to Article VI.


SECTION 2.06. Information. Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of the Borrower's and each other Loan Party's
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Secured Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and (b) agrees
that none of the Administrative Agent or the other Secured Parties will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.


ARTICLE III


Pledge of Securities


SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Grantor hereby assigns and
pledges to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, and hereby grants to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in all of such Grantor's right, title and interest in, to and under
(a)(i) all shares of capital stock and other Equity Interests now owned or at
any time hereafter acquired by such Grantor, including those set forth opposite
the name of such Grantor on Schedule II, and (ii) all certificates and any other
instruments representing all such Equity Interests (collectively, the “Pledged
Equity Interests”), provided that the Pledged Equity Interests shall not include
(A) more than 65% of the issued and outstanding voting Equity Interests of any
CFC; (B) Equity Interests in any Person that is not a Subsidiary, to the extent
such assignment, pledge and grant requires, pursuant to the constituent
documents of such Person or any related joint venture, shareholder or like
agreement binding on any shareholder, partner or member of such Person or on any
Loan Party, the consent of any governing body, shareholder, partner or member of
such Person, or the consent of any other Person (in each case other than of
Holdings or any of its Affiliates) and such consent shall not have been
obtained; (C) the Equity Interests in any CFC to the extent the grant of any
security interest therein would require the approval of any Governmental
Authority; provided that each Grantor hereby agrees to use its commercially
reasonable efforts to obtain any such requisite approval; or (D) the shares of
capital stock and limited liability company interests and other Equity Interests
identified in Schedule IIA (the Equity Interests so excluded under clauses (A)
through (D) above being collectively referred to herein as the “Excluded Equity
Interests”); provided further that, in any event, the term Excluded Equity
Interests shall not include the shares of capital stock and limited liability
company interests and other Equity Interests identified on Schedule II;
(b)(i) the debt securities now owned or at any time hereafter acquired by such
Grantor, including those listed opposite the name of such Grantor on
Schedule II, and (ii) the promissory notes and any other instruments evidencing
all such debt securities (collectively, the “Pledged Debt Securities”);
(c) subject to Section 3.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise

8

--------------------------------------------------------------------------------


distributed in respect of, in exchange for or upon the conversion of, and all
other Proceeds received in respect of, the securities referred to in clauses (a)
and (b) above; (d) subject to Section 3.06, all rights and privileges of such
Grantor with respect to the securities and other property referred to in
clauses (a), (b) and (c) above; and (e) all Proceeds of any of the foregoing
(the items referred to in clauses (a) through (e) above being collectively
referred to as the “Pledged Collateral”).


SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees to
deliver or cause to be delivered to the Administrative Agent any and all Pledged
Securities (other than promissory notes and other evidences of Indebtedness in a
principal amount of less than $100,000 in respect of Indebtedness among Holdings
and the Subsidiaries and $2,000,000 in respect of Indebtedness owed by third
parties) (i) on the date hereof, in the case of any such Pledged Securities
owned by such Grantor on the date hereof, and (ii) promptly after the
acquisition thereof (and, in any event, as required under the Credit Agreement),
in the case of any such Pledged Securities acquired by such Grantor after the
date hereof.


(b) Each Grantor will cause (i) all Indebtedness for borrowed money owed to such
Grantor by Holdings, the Borrower or any other Subsidiary and (ii) all
Indebtedness for borrowed money in a principal amount of $2,000,000 or more owed
to such Grantor by any other Person to be evidenced by a duly executed
promissory note that is delivered to the Administrative Agent (i) on the date
hereof, in the case of any such promissory note existing on the date hereof, and
(ii) promptly after the acquisition thereof (and, in any event, as required
under the Credit Agreement), in the case of any such promissory note acquired by
such Grantor after the date hereof.


(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities shall
be accompanied by undated stock powers duly executed by the applicable Grantor
in blank or other undated instruments of transfer reasonably satisfactory to the
Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral shall be accompanied by undated proper
instruments of assignment duly executed by the applicable Grantor in blank and
such other instruments and documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities after the date hereof shall be
accompanied by a schedule describing such Pledged Securities, provided that
failure to attach any such schedule hereto shall not affect the validity of the
pledge of any Pledged Securities.


SECTION 3.03. Representations and Warranties. Each Grantor represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties,
that:


(a) Schedule II sets forth, as of the Effective Date, a true and complete list,
with respect to such Grantor, of (i) all the Pledged Equity Interests owned by
such Grantor and (with regard only to Pledged Equity Interests in any
Subsidiary) the percentage of the issued and outstanding units of each class of
the Equity Interests of the issuer thereof represented by the Pledged Equity
Interests owned by such

9

--------------------------------------------------------------------------------


Grantor and (ii) all the Pledged Debt Securities (other than promissory notes
and other evidences of Indebtedness in a principal amount of less than $100,000)
owned by such Grantor;


(b) the Pledged Equity Interests and Pledged Debt Securities held by such
Guarantor have been duly and validly authorized and issued by the issuers
thereof and (i) in the case of Pledged Equity Interests, are fully paid and
nonassessable and (ii) in the case of Pledged Debt Securities, are legal, valid
and binding obligations of the issuers thereof, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law; provided that the
foregoing representations, insofar as they relate to the Pledged Debt Securities
issued by a Person other than Holdings, the Borrower or any other Subsidiary,
are made to the knowledge of the Grantors as of the Effective Date;


(c) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, except pursuant to transactions permitted by, and
Liens permitted under, the Credit Agreement, and, in the case of clause (ii),
except for limitations existing as of the Effective Date or the date of
acquisition or organization thereof in the articles or certificate of
incorporation, bylaws or other organizational documents of any Subsidiary,
(i) the Pledged Collateral of such Grantor issued by any Subsidiary is and will
continue to be freely transferable and assignable, and (ii) none of the Pledged
Collateral of such Grantor issued by any Subsidiary is or will be subject to any
option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect the pledge of such Pledged Collateral hereunder, the
sale or disposition thereof pursuant hereto or the exercise by the
Administrative Agent of rights and remedies hereunder;


(d) such Grantor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;


(e) no consent or approval of any Governmental Authority, any securities
exchange or any other Person is or will be required for the validity of the
pledge of the Pledged Collateral effected hereby (other than such as have been
obtained and are in full force and effect);


(f) subject to applicable local law in the case of Equity Interests in any CFC,
by virtue of the execution and delivery by such Grantor of this Agreement, when
any Pledged Securities of such Grantor are delivered to the Administrative Agent
in accordance with this Agreement, and when appropriate Uniform Commercial Code
financing statements with respect to such Grantor have been filed with the
appropriate filing office, the Administrative Agent will obtain a legal, valid
and perfected first priority lien upon and security interest in such Pledged
Securities as security for the payment and performance of the Secured
Obligations.



10

--------------------------------------------------------------------------------


SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests. Each Grantor acknowledges and agrees that (a) to the extent each
interest in any limited liability company or limited partnership controlled now
or in the future by such Grantor and pledged hereunder is a “security” within
the meaning of Article 8 of the New York UCC, such interest shall be
certificated and (b) such interest shall at all times hereafter continue to be
such a security and represented by such certificate. Each Grantor further
acknowledges and agrees that with respect to any interest in any limited
liability company or limited partnership controlled now or in the future by such
Grantor and pledged hereunder that is not a “security” within the meaning of
Article 8 of the New York UCC, such Grantor shall at no time elect to treat any
such interest as a “security” within the meaning of Article 8 of the New York
UCC, nor shall such interest be represented by a certificate, unless such
Grantor provides prior written notification to the Administrative Agent of such
election and such interest is thereafter represented by a certificate that is
promptly delivered to the Administrative Agent pursuant to the terms hereof.


SECTION 3.05. Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent or, if an Event of Default shall have occurred and be
continuing, in its own name as pledgee or in the name of its nominee (as pledgee
or as sub-agent). Each Grantor will promptly give to the Administrative Agent
copies of any material notices or other communications received by it with
respect to Pledged Securities registered in the name of such Grantor. If an
Event of Default shall have occurred and be continuing, the Administrative Agent
shall at all times have the right to exchange the certificates representing
Pledged Securities for certificates of smaller or larger denominations for any
reasonable purpose consistent with this Agreement.


SECTION 3.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Administrative
Agent shall have notified the Grantors that their rights under this Section 3.06
are being suspended:


(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement and the
other Loan Documents, provided that such rights and powers shall not be
exercised in any manner that could reasonably be expected to materially and
adversely affect the rights inuring to a holder of any Pledged Collateral or the
rights and remedies of any of the Administrative Agent or any other Secured
Party under this Agreement or any other Loan Document or the ability of the
Administrative Agent on behalf of the Secured Parties to exercise the same;


(ii) the Administrative Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the

11

--------------------------------------------------------------------------------


purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section; and


(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral, but only to the extent that such dividends,
interest, principal and other distributions are permitted by, and are otherwise
paid or distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable laws, provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral and, if received by any Grantor and required to be delivered
to the Administrative Agent hereunder, shall not be commingled by such Grantor
with any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Administrative Agent
and the other Secured Parties and shall be forthwith delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsements, stock or note powers and other instruments of transfer reasonably
requested by the Administrative Agent).


(b) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(iii) of this Section, all rights of any Grantor
to dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section shall
cease, and all such rights shall thereupon become vested in the Administrative
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions. All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section shall be held in trust for the
benefit of the Administrative Agent and the other Secured Parties, shall be
segregated from other property or funds of such Grantor and shall be forthwith
delivered to the Administrative Agent upon demand in the same form as so
received (with any necessary endorsements, stock powers or other instruments of
transfer reasonably requested by the Administrative Agent). Any and all money
and other property paid over to or received by the Administrative Agent pursuant
to the provisions of this paragraph (b) shall be retained by the Administrative
Agent in an account to be established by the Administrative Agent upon receipt
of such money or other property, shall be held as security for the payment and
performance of the Secured Obligations and shall be applied in accordance with
the provisions of Section 5.02. After all Events of Default have been cured or
waived and Holdings and the Borrower have delivered to the Administrative Agent
a certificate of a Financial Officer of each of Holdings and the Borrower to
that effect, the Administrative

12

--------------------------------------------------------------------------------


Agent shall promptly repay to each Grantor (without interest) all dividends,
interest, principal or other distributions that such Grantor would otherwise be
permitted to retain pursuant to the terms of paragraph (a)(iii) of this Section
and that remain in such account.


(c) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(i) of this Section, all rights of any Grantor
to exercise the voting and consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section, and the obligations of
the Administrative Agent under paragraph (a)(ii) of this Section, shall cease,
and all such rights shall thereupon become vested in the Administrative Agent,
which shall have the sole and exclusive right and authority to exercise such
voting and consensual rights and powers, provided that, unless otherwise
directed by the Required Lenders, the Administrative Agent shall have the right
from time to time following and during the continuance of an Event of Default to
permit the Grantors to exercise such rights. After all Events of Default have
been cured or waived, and Holdings and the Borrower have delivered to the
Administrative Agent a certificate of a Financial Officer of each of Holdings
and the Borrower to that effect, all rights vested in the Administrative Agent
pursuant to this paragraph shall cease, and the Grantors shall have the voting
and consensual rights and powers they would otherwise be entitled to exercise
pursuant to paragraph (a)(i) of this Section and the obligations of the
Administrative Agent under paragraph (a)(ii) of this Section shall be in effect.


(d) Any notice given by the Administrative Agent to the Grantors suspending
their rights under paragraph (a) of this Section (i) may be given by telephone
if promptly confirmed in writing, (ii) may be given to one or more of the
Grantors at the same or different times and (iii) may suspend the rights and
powers of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part
without suspending all such rights or powers (as specified by the Administrative
Agent in its sole and absolute discretion) and without waiving or otherwise
affecting the Administrative Agent's right to give additional notices from time
to time suspending other rights and powers so long as an Event of Default has
occurred and is continuing.


ARTICLE IV


Security Interests in Personal Property


SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Secured Obligations, each Grantor hereby
grants to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, a security interest (the “Security Interest”) in all of
such Grantor's right, title and interest in, to and under any and all of the
following assets now owned or at any time hereafter acquired by such Grantor or
in, or to or under which such Grantor now has or at any time hereafter may
acquire any right, title or interest (collectively, the “Article 9 Collateral”):


(i) all Accounts;

13

--------------------------------------------------------------------------------


(ii) all Chattel Paper;


(iii) all Money and Deposit Accounts;


(iv) all Documents;


(v) all Equipment;


(vi) all General Intangibles, including all Intellectual Property (and all
embodiments, additions, improvements and accessions to or fixations thereof) and
Licenses;


(vii) all Instruments;


(viii) all Inventory;


(ix) all other Goods, including all timber to be cut located on the real
property specifically described on Schedule V, as such schedule may be
supplemented from time to time pursuant to Section 4.02(f);


(x) all Investment Property;


(xi) all Letter-of-Credit Rights;


(xii) all Commercial Tort Claims specifically described on Schedule IV, as such
schedule may be supplemented from time to time pursuant to Section 4.02(e);


(xiii) all books and records pertaining to the Article 9 Collateral (including,
for the avoidance of doubt, all books and records and related documentation
describing or used in connection with Intellectual Property); and


(xiv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;


Notwithstanding anything herein to the contrary, to the extent and for so long
as any asset is an Excluded Asset, the Security Interest granted under this
Section shall not attach to, and Article 9 Collateral shall not include, such
asset (it being understood that the Security Interest shall immediately attach
to, and Article 9 Collateral shall immediately include, any such asset (or any
portion thereof) upon such asset (or such portion thereof) ceasing to be an
Excluded Asset), and none of the representations, warranties or covenants
hereunder shall be deemed to apply to any property constituting Excluded Assets.


(b) Each Grantor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture and timber filings) with respect to the
Collateral or any part thereof and amendments thereto that (i) indicate the
Collateral as all assets of such

14

--------------------------------------------------------------------------------


Grantor or words of similar effect as being of an equal or lesser scope or with
greater detail and indicating that after acquired assets are covered, and
(ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing or
covering Collateral constituting timber to be cut, a sufficient description of
the real property to which such Collateral relates. Each Grantor agrees to
provide such information to the Administrative Agent promptly upon request.


Each Grantor also ratifies its authorization for the Administrative Agent to
file in any relevant jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.


The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) such documents as may be reasonably necessary for the purpose of
perfecting the Security Interest granted by each Grantor in Article 9 Collateral
consisting of United States Patents, Trademarks, Copyrights or exclusive
Copyright Licenses granted to a Grantor, without the signature of any Grantor,
and naming any Grantor or the Grantors as debtors and the Administrative Agent
as secured party.


(c) The Security Interest and the security interest granted pursuant to
Article III are granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.


SECTION 4.02. Representations and Warranties. Each Grantor represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties,
that:


(a) Such Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant the Security
Interest, except for minor defects in title that do not materially interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purposes and Liens permitted by Section 6.02
of the Credit Agreement and except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and has
full power and authority to grant to the Administrative Agent the Security
Interest in such Article 9 Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other Person other than any consent or
approval that has been obtained and except to the extent that failure to obtain
such consent or approval could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.


(b) The information set forth in the Perfection Certificate, including the exact
legal name of such Grantor, is correct and complete as of the Effective Date.
The

15

--------------------------------------------------------------------------------


Uniform Commercial Code financing statements (including fixture and timber
filings, as applicable) or other appropriate filings, recordings or
registrations prepared by the Administrative Agent based upon the information
provided to the Administrative Agent in the Perfection Certificate for filing in
each governmental, municipal or other office specified in Schedules 2A and 2B to
the Perfection Certificate (or specified by notice from Holdings and the
Borrower to the Administrative Agent after the Effective Date in the case of
filings, recordings or registrations required by Section 5.04 or 5.12 of the
Credit Agreement), are all the filings, recordings and registrations (other than
filings, recordings and registrations required to be made in the United States
Patent and Trademark Office and the United States Copyright Office with respect
to Article 9 Collateral consisting of United States Patents, Trademarks and
Copyrights and exclusive Copyright Licenses granted to such Grantor) that are
necessary to establish a legal, valid and perfected security interest in favor
of the Administrative Agent (for the benefit of the Secured Parties) in respect
of all Article 9 Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States of America (or any
political subdivision thereof) and its territories and possessions. A Patent and
Trademark Security Agreement in the form of Exhibit II hereto, and a Copyright
Security Agreement in the form of Exhibit III hereto (such agreements being
collectively referred to herein as the “IP Security Agreements”), in each case
containing a description of the Article 9 Collateral consisting of United States
registered Patents, United States registered Trademarks (and Trademarks for
which United States registration applications are pending) and United States
registered Copyrights or exclusive Copyright Licenses granted to such Grantor,
as applicable, and executed by such Grantor owning any such Article 9
Collateral, have been delivered to the Administrative Agent for filing or
recording with the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or
17 U.S.C. § 205 and the regulations thereunder, as applicable, to perfect the
security interest granted hereunder in favor of the Administrative Agent, for
the benefit of the Secured Parties, in respect of all Article 9 Collateral
consisting of Patents, Trademarks, Copyrights and exclusive Copyright Licenses
granted to such Grantor in which a security interest may be perfected by filing
or recording in the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, and no further or subsequent filing,
refiling, recording or rerecording is necessary to perfect the security interest
granted hereunder in favor of the Administrative Agent, for the benefit of the
Secured Parties, in respect of such Article 9 Collateral (other than such
actions as are necessary to perfect the Security Interest with respect to any
Article 9 Collateral consisting of Patents, Trademarks, Copyrights and exclusive
Copyright Licenses granted to such Grantor (or registration or recordation or
application for registration or recordation thereof) acquired or developed after
the Effective Date). Notwithstanding anything to the contrary herein, no Grantor
shall be required to take any action to perfect any Article 9 Collateral
consisting of Trademarks, Patents, Copyrights and exclusive Copyright Licenses
granted to a Grantor that can only be perfected by filings, registrations or
recordation outside of the United States.


(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to Section 3.02(b), a perfected security interest in
all Article 9

16

--------------------------------------------------------------------------------


Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States of
America (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code or other applicable law in
such jurisdictions and (iii) subject to Section 3.02(b), a security interest
that shall be perfected in all Article 9 Collateral in which a security interest
may be perfected upon the receipt and recording of the applicable IP Security
Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable, within the three‑month period
(commencing as of the date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C.
§ 1060 or the one month period (commencing as of the date hereof) pursuant to
17 U.S.C. § 205 (other than such actions as are necessary to perfect the
Security Interest with respect to any Article 9 Collateral consisting of
Patents, Trademarks, Copyrights and exclusive Copyright Licenses granted to such
Grantor (or registration or recordation or application for registration or
recordation thereof) acquired or developed after the Effective Date). The
Security Interest is and shall be prior to any other Lien on any of the
Article 9 Collateral, other than Liens permitted under Section 6.02 of the
Credit Agreement that have priority as a matter of law.


(d) Schedule III sets forth, as of the Effective Date, a true and complete list,
with respect to such Grantor, of (i) all Patents that have been granted by the
United States Patent and Trademark Office, (ii) all Copyrights that have been
registered with the United States Copyright Office, (iii) all Trademarks that
have been registered with the United States Patent and Trademark Office and
Trademarks for which United States registration applications are pending, and
(iv) all exclusive Copyright Licenses under which such Grantor is a licensee,
specifying the name of the registered owner, title, type or mark, registration
or application number, expiration date (if already registered) or filing date, a
brief description thereof and, with respect to exclusive Copyright Licenses, the
licensee and licensor.


(e) Schedule IV sets forth, as of the Effective Date, a true and complete list,
with respect to such Grantor, of each Commercial Tort Claim in respect of which
a complaint or a counterclaim has been filed by such Grantor, seeking damages in
an amount reasonably estimated to exceed $250,000, including a summary
description of such claim. In the event any document delivered pursuant to
Section 5.01(f) of the Credit Agreement or any Supplement shall set forth any
Commercial Tort Claim, Schedule IV shall be deemed to be supplemented to include
the reference to such Commercial Tort Claim (and the description thereof), in
the same form as such reference and description are set forth on such document
or Supplement.


(f) Schedule V sets forth, as of the Effective Date, a true and complete
description, with respect to such Grantor, of the real property on which any
timber to be cut is located. In the event any document delivered pursuant to
Section 5.01(f) of the Credit Agreement or any Supplement shall set forth a
description of any additional real property on which any timber to be cut is
located, or any modifications to any descriptions of the real property on which
any timber to be cut is located, Schedule V shall be deemed to be supplemented
to include the reference to such additional real property (and the description
thereof), or any modifications to any descriptions of real

17

--------------------------------------------------------------------------------


property on Schedule V, in the same form as are set forth on such document or
Supplement.


SECTION 4.03. Covenants. (a) Subject to the rights of such Grantor under the
Loan Documents to dispose of Article 9 Collateral, each Grantor shall, at its
own expense, take commercially reasonable actions necessary to defend title to
the Article 9 Collateral against all Persons, except with respect to Article 9
Collateral that such Grantor determines in its reasonable business judgment is
no longer necessary or beneficial to the conduct of such Grantor's business in
any material respect, and to defend the Security Interest of the Administrative
Agent in Article 9 Collateral and the priority thereof against any Lien not
permitted pursuant to Section 6.02 of the Credit Agreement.
 
(b) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments, financing statements,
agreements and documents and take all such other actions as the Administrative
Agent may from time to time reasonably request to better assure, preserve,
protect and perfect the Security Interest and the rights and remedies created
hereby, including the payment of any fees and Taxes required in connection with
the execution and delivery of this Agreement, the granting of the Security
Interest and the filing and recording of any financing statements (including
fixture and timber filings) or other documents in connection herewith or
therewith. Notwithstanding the foregoing, no Grantor shall be required to take
any action to perfect any Article 9 Collateral that consists of Deposit
Accounts, Instruments, Chattel Paper, Investment Property or Letter-of-Credit
Rights other than those actions specified in Section 4.04 and Article III or in
the Credit Agreement. Notwithstanding anything herein or in Section 5.04 or in
the definition of the term “Collateral and Guarantee Requirement” (other than
the last paragraph of such definition) in the Credit Agreement to the contrary,
no Grantor shall be required to enter into any collateral documents governed by
or take any steps to create or perfect any liens (including in respect of
Pledged Collateral) under, any foreign law or in any foreign jurisdiction,
except in respect of Equity Interests of any Foreign Subsidiary to the extent
reasonably requested by the Administrative Agent; provided that, in the case of
Deposit Accounts not in the United States of America, Control Agreements (or
comparable security arrangements reasonably satisfactory to the Administrative
Agent) shall be required to be entered into in respect thereof pursuant to
clause (f) of the term “Collateral and Guarantee Requirement” in the Credit
Agreement to the extent the aggregate daily balance therein exceeds $10,000,000
in the aggregate for all such accounts.


(c) Subject to the conditions and limitations on inspection rights and
reimbursement obligations in the Credit Agreement (including Sections 5.09 and
9.03 thereof), the Administrative Agent and such Persons as the Administrative
Agent may reasonably designate shall have the right, at the Grantors' own cost
and expense, to inspect the Article 9 Collateral, all records related thereto
(and to make extracts and copies from such records) and the premises upon which
any of the Article 9 Collateral is located, to discuss the Grantors' affairs
with the officers of the Grantors and their independent accountants and to
verify under reasonable procedures, in accordance with Section 5.09 of the
Credit Agreement, the validity, amount, quality, quantity, value,

18

--------------------------------------------------------------------------------


condition and status of, or any other matter relating to, the Article 9
Collateral, including, in the case of Accounts or Article 9 Collateral in the
possession of any third party, by contacting, after the occurrence and during
the continuance of an Event of Default, Account Debtors or the third party
possessing such Article 9 Collateral for the purpose of making such a
verification. The Administrative Agent shall have the absolute right to share
any information it gains from such inspection or verification with any Secured
Party (it being acknowledged that such Secured Party may be subject to
confidentiality obligations with respect to such information, including pursuant
to Section 9.12 of the Credit Agreement).


(d) At its option, the Administrative Agent may discharge past due Taxes,
assessments, charges, fees and Liens at any time levied or placed on the
Article 9 Collateral that are not permitted pursuant to the Credit Agreement,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Grantor fails to do so as required by this Agreement or the other
Loan Documents, and each Grantor jointly and severally agrees to reimburse the
Administrative Agent on demand for any payment made or any expense incurred by
the Administrative Agent pursuant to the foregoing authorization, provided that
nothing in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Administrative Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to Taxes, assessments, charges, fees and Liens and maintenance as
set forth herein or in the other Loan Documents. The Administrative Agent will
give notice to the Borrower of any exercise of the Administrative Agent's rights
or powers pursuant to this paragraph (d); provided that any failure to give or
delay in giving such notice shall not operate as a waiver of, or preclude any
other or further exercise of, such rights or powers or the exercise of any other
right or power pursuant to this Agreement.


(e) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Administrative Agent and the Secured
Parties from and against any and all liability for such performance.


(f) None of the Grantors shall make or permit to be made any transfer of the
Article 9 Collateral and each Grantor shall remain at all times in possession of
the Article 9 Collateral owned by it, except that the Grantors may use and
dispose of the Article 9 Collateral in any lawful manner not inconsistent with
the provisions of this Agreement and the other Loan Documents.


(g) None of the Grantors will, without the Administrative Agent's prior written
consent, grant any extension of the time of payment of any Accounts included in
the Article 9 Collateral, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any Person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
extensions, compromises,

19

--------------------------------------------------------------------------------


settlements, releases, credits or discounts granted or made in the ordinary
course of business.


(h) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to their assets in accordance with
the requirements set forth in Section 5.08 of the Credit Agreement. Each Grantor
irrevocably makes, constitutes and appoints the Administrative Agent (and all
officers, employees or agents designated by the Administrative Agent) as such
Grantor's true and lawful agent (and attorney‑in‑fact) for the purpose, upon the
occurrence and during the continuance of an Event of Default, of making,
settling and adjusting claims in respect of Article 9 Collateral under policies
of insurance, endorsing the name of such Grantor on any check, draft, instrument
or other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto. In the event that
any Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, the Administrative Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Administrative
Agent deems advisable. All sums disbursed by the Administrative Agent in
connection with this paragraph, including reasonable attorneys' fees, court
costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Grantors to the Administrative Agent and shall be additional
Secured Obligations secured hereby. The Administrative Agent will give notice to
the Borrower of any exercise of the Administrative Agent's rights or powers
pursuant to this paragraph (h); provided that any failure to give or delay in
giving such notice shall not operate as a waiver of, or preclude any other or
further exercise of, such rights or powers or the exercise of any other right or
power pursuant to this Agreement.


SECTION 4.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor's own expense, to take the following actions with respect to the
following Article 9 Collateral:


(a) Instruments and Tangible Chattel Paper. If any Grantor shall at any time
hold or acquire any Instruments or Tangible Chattel Paper (other than any
Instrument or Tangible Chattel Paper with a face amount of less than $2,000,000
individually), such Grantor shall promptly endorse, assign and deliver the same
to the Administrative Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Administrative Agent may from time to
time reasonably request.


(b) Deposit Accounts. For each Deposit Account that any Grantor at any time
opens or maintains, such Grantor shall cause the depositary bank to agree to
comply with instructions from the Administrative Agent to such depositary bank
directing the disposition of funds from time to time credited to such deposit
account, without further consent of such Grantor or any other Person, pursuant
to an agreement reasonably satisfactory to the Administrative Agent; provided
that,

20

--------------------------------------------------------------------------------


pursuant to Section 5.14 of the Credit Agreement and the Post-Closing Letter
Agreement, the Loan Parties shall only be required to comply with this Section
from and after the date that is 45 days after the Effective Date, as such date
may be extended pursuant to, and in accordance with, the Post-Closing Letter
Agreement. The Administrative Agent agrees with each Grantor that the
Administrative Agent shall not give any such instructions or withhold any
withdrawal rights from any Grantor unless an Event of Default has occurred and
is continuing or, after giving effect to any withdrawal would occur. The
provisions of this paragraph shall not apply to (i) any Deposit Account for
which any Grantor, the depositary bank and the Administrative Agent have entered
into a cash collateral agreement specially negotiated among such Grantor, the
depositary bank and the Administrative Agent for the specific purpose set forth
therein, (ii) unless otherwise requested by the Administrative Agent, Deposit
Accounts for which the Administrative Agent is the depository bank and (iii) the
Excluded Deposit Accounts.


(c) Investment Property. Except to the extent otherwise provided in Article III,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall promptly endorse, assign and deliver the same to the
Administrative Agent, accompanied by such undated instruments of transfer or
assignment duly executed in blank as the Administrative Agent may from time to
time specify. Except to the extent otherwise provided in Article III, if any
securities now or hereafter acquired by any Grantor are uncertificated and are
issued to such Grantor or its nominee directly by the issuer thereof, such
Grantor shall promptly notify the Administrative Agent thereof and, at the
Administrative Agent's request and option, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, either (i) cause
the issuer to agree to comply with instructions from the Administrative Agent as
to such securities, without further consent of any Grantor or such nominee, or
(ii) arrange for the Administrative Agent to become the registered owner of the
securities. Except to the extent otherwise provided in Article III, if any
securities, whether certificated or uncertificated, or other investment property
now or hereafter acquired by any Grantor are held by such Grantor or its nominee
through a securities intermediary or commodity intermediary, such Grantor shall
promptly notify the Administrative Agent thereof and, at the Administrative
Agent's request and option, pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent, either (i) cause such
securities intermediary or commodity intermediary, as the case may be, to agree
to comply with entitlement orders or other instructions from the Administrative
Agent to such securities intermediary as to such security entitlements or to
apply any value distributed on account of any commodity contract as directed by
the Administrative Agent to such commodity intermediary, as the case may be, in
each case without further consent of any Grantor, such nominee, or any other
Person, or (ii) in the case of Financial Assets or other Investment Property
held through a securities intermediary, arrange for the Administrative Agent to
become the entitlement holder with respect to such Investment Property, with the
Grantor being permitted, only with the consent of the Administrative Agent, to
exercise

21

--------------------------------------------------------------------------------


rights to withdraw or otherwise deal with such Investment Property. The
Administrative Agent agrees with each of the Grantors that the Administrative
Agent shall not give any such entitlement orders or instructions or directions
to any such issuer, securities intermediary or commodity intermediary, and shall
not withhold its consent to the exercise of any withdrawal or dealing rights by
any Grantor, unless an Event of Default has occurred and is continuing, or,
after giving effect to any such investment and withdrawal rights, would occur.
The provisions of this paragraph shall not apply to Financial Assets or other
Investment Property (i) credited to (A) securities accounts for which the
Administrative Agent is the securities intermediary, unless otherwise requested
by the Administrative Agent or (B) the Excluded Securities Accounts or (ii)
unless issued by a Grantor, having a fair market value or face amount, as
applicable, of less than $2,000,000.


(d) Letter-of-Credit Rights. In the event any certificate delivered pursuant to
Section 5.01(e) of the Credit Agreement or any Supplement shall set forth any
Letter of Credit Right with respect to a letter of credit with an undrawn face
amount of more than $2,000,000 individually that is not a Supporting Obligation
with respect to any of the Collateral, the applicable Loan Party, at the request
and option of the Administrative Agent, shall, pursuant to an agreement in form
and substance reasonably satisfactory to the Administrative Agent, either (i)
use commercially reasonable efforts to arrange for the issuer and any confirmer
of such letter of credit to consent to an assignment to the Administrative Agent
of the proceeds of any drawing under such letter of credit or (ii) use
commercially reasonable efforts to arrange for the Administrative Agent to
become the transferee beneficiary of such letter of credit, with the
Administrative Agent agreeing, in each case, that the proceeds of any drawing
under such letter of credit are to be paid to the applicable Grantor unless an
Event of Default has occurred and is continuing.


SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will use commercially reasonable efforts not to
do any act or omit to do any act (and will exercise commercially reasonable
efforts to prevent its licensees from doing any act or omitting to do any act)
whereby any Article 9 Collateral consisting of a Patent could reasonably be
expected to become invalidated or dedicated to the public (except as a result of
expiration of such Patent at the end of its statutory term), except to the
extent that any such invalidation of dedication to the public could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


(b) Each Grantor (either itself or through its licensees or its sublicensees)
will use commercially reasonable efforts, for each Article 9 Collateral
consisting of a Trademark, (i) to maintain such Trademark in full force free
from any valid claim of abandonment or invalidity for non‑use, (ii) require that
its licensees of such Trademark adequately maintain the quality of products and
services offered by such licensees under such Trademark, and (iii) if
registered, to display such Trademark with notice of Federal or foreign
registration to the extent required under applicable law and (iv) to not

22

--------------------------------------------------------------------------------


knowingly use or knowingly authorize the use of such Trademark in violation of
any third party rights, except, in each case, to the extent that the failure to
do any of the foregoing could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.


(c) Each Grantor shall notify the Administrative Agent reasonably promptly if it
knows that any Article 9 Collateral consisting of a Patent, Trademark or
Copyright material to the conduct of the business of Holdings, the Borrower and
the other Subsidiaries is reasonably likely to become abandoned, lost or
dedicated to the public, or of any materially adverse final, non-appealable
determination or development (including any such determination or development
in, any proceeding in the United States Patent and Trademark Office, United
States Copyright Office or any court or similar office of any country, excluding
routine office actions and communication in the ordinary course of prosecution
of such Intellectual Property) regarding such Grantor's ownership of any such
Patent, Trademark or Copyright its right to register the same or its right to
keep and maintain the same.


(d) Each Grantor will take commercially reasonable steps that are consistent
with its current practice (i) in any proceeding before the United States Patent
and Trademark Office, United States Copyright Office or any office or agency in
any political subdivision of the United States of America or in any other
country or any political subdivision thereof, to maintain and pursue each
material application relating to the Patents, Trademarks and/or Copyrights
included in the Article 9 Collateral (and to obtain the relevant grant or
registration) and (ii) to maintain each issued Patent and each registration of
the Trademarks and Copyrights included in the Article 9 Collateral that is
material to the conduct of any Grantor's business, including, as applicable and
appropriate, timely filings of applications for renewal, affidavits of use,
affidavits of incontestability and payment of maintenance fees, and, if
consistent with such Grantor's reasonable business judgment, to initiate
opposition, interference and cancelation proceedings against third parties.


(e) In the event that any Grantor has reason to believe that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the
conduct of any Grantor's business has been infringed, misappropriated or diluted
by a third party in a manner material to the business of Holdings, the Borrower
and the other Subsidiaries, such Grantor reasonably promptly shall notify the
Administrative Agent and shall, if consistent with such Grantor's reasonable
business judgment, sue such third party for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and take such other actions as are appropriate
under the circumstances to protect such Article 9 Collateral.


(f) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall, upon request of the Administrative Agent, use its commercially
reasonable efforts to obtain all requisite consents or approvals by the licensor
of each Copyright License, Patent License or Trademark License under which such
Grantor is a licensee (other than such Licenses that are immaterial to the
conduct of such Grantor's business, including licenses for generally
commercially available

23

--------------------------------------------------------------------------------


software) to effect the assignment of all such Grantor's right, title and
interest thereunder to the Administrative Agent or its designee.


ARTICLE V


Remedies


SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Administrative Agent, or
to license or sublicense, whether on an exclusive or nonexclusive basis, any
such Article 9 Collateral throughout the world on such terms and conditions and
in such manner as the Administrative Agent shall determine (other than in
violation of any then existing licensing or other agreements or arrangements to
the extent that waivers cannot be obtained using commercially reasonable efforts
or in a manner that is otherwise unlawful or impermissible), and (b) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees that the Administrative
Agent shall have the right, subject to the mandatory requirements of applicable
law, to sell or otherwise dispose of all or any part of the Collateral at a
public or private sale or at any broker's board or on any securities exchange,
for cash, upon credit or for future delivery as the Administrative Agent shall
deem appropriate. The Administrative Agent shall be authorized at any such sale
of securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Administrative Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold. Each such purchaser
at any such sale of Collateral shall hold the property sold absolutely free from
any claim or right on the part of any Grantor, and each Grantor hereby waives
(to the extent permitted by law) all rights of redemption, stay and appraisal
that such Grantor now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted.


The Administrative Agent shall give the applicable Grantors 10 days' prior
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent's intention to make any sale of
Collateral. Such notice, in the case

24

--------------------------------------------------------------------------------


of a public sale, shall state the time and place for such sale and, in the case
of a sale at a broker's board or on a securities exchange, shall state the board
or exchange at which such sale is to be made and the day on which the Collateral
or portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Administrative Agent may fix
and state in the notice (if any) of such sale. At any such sale, the Collateral,
or portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Administrative Agent may (in its sole and absolute
discretion) determine. The Administrative Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Administrative Agent
until the sale price is paid by the purchaser or purchasers thereof, but the
Administrative Agent and the other Secured Parties shall not incur any liability
in case any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. In the event of a foreclosure by the Administrative
Agent on any of the Collateral pursuant to a public or private sale or other
disposition to the extent permitted by law, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition, and the Administrative Agent, at the direction
of the Required Lenders, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Loan Document Obligations as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent on behalf
of the Secured Parties at such sale or other disposition. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Administrative Agent shall be free to carry out
such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Administrative Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court appointed
receiver. Any sale pursuant to the provisions of this Section shall be deemed to
conform to the commercially reasonable standards as provided in Section 9-610(b)
of the New York UCC or its equivalent in other jurisdictions.



25

--------------------------------------------------------------------------------


SECTION 5.02. Application of Proceeds. The Administrative Agent shall apply the
proceeds of any collection or sale or other realization upon any Collateral,
including any Collateral consisting of cash, as follows:


FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such) in connection with such collection, sale or
other realization or otherwise in connection with this Agreement, any other Loan
Document or any of the Secured Obligations, including all court costs and the
fees and expenses of its agents and legal counsel, the repayment of all advances
made by the Administrative Agent hereunder or under any other Loan Document on
behalf of any Grantor and any other costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Loan
Document;


SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution); and


THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.


The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.


SECTION 5.03. Grant of License to Use Intellectual Property. Solely for the
purpose of enabling the Administrative Agent to exercise rights and remedies
under this Agreement upon and during the continuance of an Event of Default at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby grants to the Administrative
Agent, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantors) to use, license or sublicense any
of the Article 9 Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored in the possession and control of a
Grantor, the right to prosecute and maintain all such Intellectual Property and
the right to sue for infringement of such Intellectual Property; provided that
(i) such license shall be subject to the rights of any licensee under a license
granted prior to such Event of Default, (ii) such license shall only be granted
to the extent not in violation of any then existing licensing or other
agreements or arrangements to the extent that waivers cannot be

26

--------------------------------------------------------------------------------


obtained using commercially reasonable efforts and not otherwise unlawful or
impermissible); and (iii) the quality of any services or products in connection
with which any Trademarks included in the Article 9 Collateral are used will not
be materially inferior to the quality of such products sold by such Grantor
under such Trademarks immediately prior to such Event of Default. The use of
such license by the Administrative Agent may be exercised, at the option of the
Administrative Agent, only upon the occurrence and during the continuation of an
Event of Default, provided that any license or sublicense entered into by the
Administrative Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.


SECTION 5.04. Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable Blue Sky or other state securities laws or similar laws analogous in
purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Administrative Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. Each Grantor
acknowledges and agrees that in light of such restrictions and limitations, the
Administrative Agent, in its sole and absolute discretion, (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws or, to the extent applicable, Blue Sky or other
state securities laws and (b) may approach and negotiate with a single potential
purchaser to effect such sale. Each Grantor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Administrative Agent shall incur no responsibility or
liability for selling all or any part of the Pledged Collateral at a price that
the Administrative Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Administrative Agent
sells.



27

--------------------------------------------------------------------------------


ARTICLE VI


Indemnity, Subrogation and Subordination


SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment in
respect of any Secured Obligation shall be made by any Guarantor under this
Agreement, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment and
(b) in the event any assets of any Grantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part any
Secured Obligation, the Borrower shall indemnify such Grantor in an amount equal
to the greater of the book value or the fair market value of the assets so sold.


SECTION 6.02. Contribution and Subrogation. Each Guarantor and Grantor (a
“Contributing Party”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any Secured
Obligation or assets of any other Grantor (other than the Borrower) shall be
sold pursuant to any Security Document to satisfy any Secured Obligation and
such other Guarantor or Grantor (the “Claiming Party”) shall not have been fully
indemnified by the Borrower as provided in Section 6.01, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Guarantors and
Grantors on the date hereof (or, in the case of any Guarantor or Grantor
becoming a party hereto pursuant to Section 7.13, the date of the supplement
hereto executed and delivered by such Guarantor or Grantor). Any Contributing
Party making any payment to a Claiming Party pursuant to this Section 6.02 shall
(subject to Section 6.03) be subrogated to the rights of such Claiming Party
under Section 6.01 to the extent of such payment.


SECTION 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors and Grantors under Sections 6.01
and 6.02 and all other rights of the Guarantors and Grantors of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the indefeasible payment in full in cash of the Secured
Obligations. No failure on the part of the Borrower or any other Guarantor or
Grantor to make the payments required by Sections 6.01 and 6.02 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor or Grantor with respect to its
obligations hereunder, and each Guarantor and Grantor shall remain liable for
the full amount of the obligations of such Guarantor or Grantor hereunder.


(b) Each Guarantor and Grantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to, or to it by, any other Guarantor, Grantor or
any

28

--------------------------------------------------------------------------------


other Subsidiary shall be fully subordinated in right of payment to the Secured
Obligations as provided in the Intercompany Indebtedness Subordination
Agreement.


ARTICLE VII


Miscellaneous


SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given in the manner
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Loan Party (other than the Borrower) shall be given
to it in care of the Borrower in the manner provided in Section 9.01 of the
Credit Agreement.


SECTION 7.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing, the execution and
delivery of this Agreement, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.


(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may without the consent of any Secured Party consent to
a departure by any Loan Party from any covenant of such Loan Party set forth
herein or in any other Security Document to the extent such departure is
consistent with the authority of the Administrative Agent set forth in the
definition of the term “Collateral and Guarantee Requirement” in the Credit
Agreement.


(c) This Agreement shall be construed as a separate agreement with respect to
each Loan Party and may be amended, modified, supplemented, waived or

29

--------------------------------------------------------------------------------


released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.


SECTION 7.03. Administrative Agent's Fees and Expenses; Indemnification. (a) The
Guarantors and Grantors jointly and severally agree to reimburse the
Administrative Agent for its fees and expenses incurred hereunder as provided in
Section 9.03(a) of the Credit Agreement; provided that each reference therein to
“Holdings and the Borrower” shall be deemed to be a reference to “the Guarantors
and Grantors”.


(b) The Guarantors and Grantors that are not a party to the Credit Agreement,
jointly and severally agree to indemnify and hold harmless each Indemnitee as
provided in Section 9.03(b) of the Credit Agreement as if each reference in such
Section to “Holdings and the Borrower” were a reference to “the Guarantors and
Grantors” and with the same force and effect as if such Guarantors and Grantors
were parties to the Credit Agreement.


(c) Any amounts payable as provided in paragraph (a) or (b) of this Section
shall be additional Secured Obligations secured hereby and by the other Security
Documents. All amounts due under paragraph (a) or (b) of this Section shall be
payable promptly after written demand therefor.


(d) To the extent permitted by applicable law, no Grantor shall assert, or
permit any of its subsidiaries to assert, and each Grantor hereby waives, any
claim against any Indemnitee (i) for any damages arising from the use by others
of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet),
unless determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, willful
misconduct or breach in bad faith of its agreements under the Loan Documents of
such Indemnitee, or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.


SECTION 7.04. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Administrative Agent, the Arrangers, the Lenders and the
Issuing Banks and shall survive the execution and delivery of the Loan Documents
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by or on behalf of the Administrative Agent, any
Arranger, any Lender, any Issuing Bank or any other Person and notwithstanding
that the Administrative Agent, any Arranger, any Lender, any Issuing Bank or any
other Person may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended under the Credit Agreement, and shall
continue in full

30

--------------------------------------------------------------------------------


force and effect as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under the Credit Agreement is outstanding
and unpaid or any LC Exposure is outstanding and so long as the Commitments have
not expired or terminated. The provisions of Section 7.03 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated by the Loan Documents, the repayment of the Loans, the
expiration or termination of the Letters of Credit (other than any
Collateralized Letter of Credit) and the Commitments or the termination of this
Agreement or any provision hereof.


SECTION 7.05. Counterparts; Effectiveness; Successors and Assigns. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective as to any Loan Party when a counterpart hereof executed
on behalf of such Loan Party shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Loan Party and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Loan Party, the Administrative Agent and the other
Secured Parties and their respective successors and assigns, except that no Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder or any interest herein or in the Collateral (and any attempted
assignment or transfer by any Loan Party shall be null and void), except as
expressly contemplated by this Agreement or the Credit Agreement. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.


SECTION 7.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


SECTION 7.07. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any Loan Party against any of
and all the obligations then due of such Loan Party now or hereafter existing
under this Agreement held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement. The rights of each Lender and Issuing Bank, and each Affiliate of any
of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, Issuing Bank or
Affiliate may have.



31

--------------------------------------------------------------------------------


SECTION 7.08. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.


(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
Holdings, the Borrower and each other Subsidiary Loan Party hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding brought by it or any of its Affiliates shall be brought, and shall be
heard and determined, exclusively in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against Holdings, the Borrower or each other
Subsidiary Loan Party or any of its properties in the courts of any
jurisdiction.


(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the Loan Parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 7.01. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement or any other
Loan Document to serve process in any other manner permitted by law.


SECTION 7.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO

32

--------------------------------------------------------------------------------


THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.


SECTION 7.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 7.11. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest, the grant of the security interest in the
Pledged Collateral and all obligations of each Loan Party hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment to or waiver of, or any consent to any
departure from, the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (c) any exchange, release or
non-perfection of any Lien on other collateral securing, or any release or
amendment to or waiver of, or any consent to any departure from, any guarantee
of, all or any of the Secured Obligations or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any Loan
Party in respect of the Secured Obligations or this Agreement, other than
payment in full of the Secured Obligations in accordance with the terms of
Section 7.12(d).


SECTION 7.12. Termination or Release. (a) This Agreement, the Guarantees made
herein, the Security Interest and all other security interests granted hereby
shall terminate and be released when all the Loan Document Obligations (other
than contingent obligations for indemnification, expense reimbursement, tax
gross-up or yield protection as to which no claim has been made) have been paid
in full in cash, the Lenders have no further commitment to lend under the Credit
Agreement, the LC Exposure has been reduced to zero (including as a result of
obtaining consent of the applicable Issuing Bank as described in Section 9.05 of
the Credit Agreement) and the Issuing Banks have no further obligations to
issue, amend or extend Letters of Credit under the Credit Agreement.


(b) The Guarantees made herein, the Security Interest and all other security
interests granted hereby shall also terminate and be released at the time or
times and in the manner set forth in Section 9.14 of the Credit Agreement.


(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, the Administrative Agent shall execute and deliver to any
Loan Party, at such Loan Party's expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents by the Administrative Agent pursuant to this Section
shall be without recourse to or warranty by the Administrative Agent.



33

--------------------------------------------------------------------------------


SECTION 7.13. Additional Subsidiaries. Pursuant to the Credit Agreement, certain
Subsidiaries not a party hereto on the Effective Date are required to enter in
this Agreement. Upon the execution and delivery by the Administrative Agent and
any such Subsidiary of a Supplement, such Subsidiary shall become a Subsidiary
Loan Party, a Guarantor and a Grantor hereunder, with the same force and effect
as if originally named as such herein. The execution and delivery of any
Supplement shall not require the consent of any other Loan Party. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Subsidiary Loan Party as a party to this
Agreement.


SECTION 7.14. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof, during the
occurrence and continuance of an Event of Default, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Administrative Agent shall have the right, solely upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Administrative Agent's name or in the name of such
Grantor: (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts
Receivable to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Administrative Agent; and (h) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Administrative Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Administrative Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Administrative Agent, or to present or file any claim or notice,
or to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts actually received as a result of the exercise of the powers granted
to them herein, and neither they nor their Related Parties shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence, willful misconduct or breach in bad faith of the agreements
under the Loan Documents as determined by a court of competent jurisdiction in a
final and non-appealable judgment.



34

--------------------------------------------------------------------------------


SECTION 7.15. Certain Acknowledgments and Agreements. Each Subsidiary Loan Party
not a party to the Credit Agreement hereby acknowledges the provisions of
Section 2.17 of the Credit Agreement and agrees to be bound by such provisions
with the same force and effect, and to the same extent, as if such Subsidiary
Loan Party were a party to the Credit Agreement.




[Signature Pages Follow]



35

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


BZ INTERMEDIATE HOLDINGS LLC
 
 
By:
/s/ SAMUEL K. COTTERELL
 
Name:
Samuel K. Cotterell
 
Title:
Sr. Vice President & Chief Financial Officer



BOISE PAPER HOLDINGS, L.L.C.
 
 
By:
/s/ SAMUEL K. COTTERELL
 
Name:
Samuel K. Cotterell
 
Title:
Sr. Vice President & Chief Financial Officer



BOISE CO-ISSUER COMPANY
 
 
By:
/s/ SAMUEL K. COTTERELL
 
Name:
Samuel K. Cotterell
 
Title:
Sr. Vice President & Chief Financial Officer



BOISE FINANCE COMPANY
 
 
By:
/s/ SAMUEL K. COTTERELL
 
Name:
Samuel K. Cotterell
 
Title:
Sr. Vice President & Chief Financial Officer



BOISE PACKAGING & NEWSPRINT, L.L.C.
 
 
By:
/s/ SAMUEL K. COTTERELL
 
Name:
Samuel K. Cotterell
 
Title:
Sr. Vice President & Chief Financial Officer




36

--------------------------------------------------------------------------------


BOISE WHITE PAPER, L.L.C.
 
 
By:
/s/ SAMUEL K. COTTERELL
 
Name:
Samuel K. Cotterell
 
Title:
Sr. Vice President & Chief Financial Officer



BOISE WHITE PAPER SALES CORP.
 
 
By:
/s/ SAMUEL K. COTTERELL
 
Name:
Samuel K. Cotterell
 
Title:
Sr. Vice President & Chief Financial Officer



BOISE WHITE PAPER HOLDINGS CORP.
 
 
By:
/s/ SAMUEL K. COTTERELL
 
Name:
Samuel K. Cotterell
 
Title:
Sr. Vice President & Chief Financial Officer



INTERNATIONAL FALLS POWER COMPANY
 
 
By:
/s/ SAMUEL K. COTTERELL
 
Name:
Samuel K. Cotterell
 
Title:
Sr. Vice President & Chief Financial Officer



MINNESOTA, DAKOTA & WESTERN RAILWAY COMPANY
 
 
By:
/s/ SAMUEL K. COTTERELL
 
Name:
Samuel K. Cotterell
 
Title:
Sr. Vice President & Chief Financial Officer



BEMIS CORPORATION
 
 
By:
/s/ SAMUEL K. COTTERELL
 
Name:
Samuel K. Cotterell
 
Title:
Sr. Vice President & Chief Financial Officer




37

--------------------------------------------------------------------------------


BOISE CASCADE TRANSPORTATION HOLDINGS CORP.
 
 
By:
/s/ SAMUEL K. COTTERELL
 
Name:
Samuel K. Cotterell
 
Title:
Sr. Vice President & Chief Financial Officer



B C T, INC.
 
 
By:
/s/ SAMUEL K. COTTERELL
 
Name:
Samuel K. Cotterell
 
Title:
Sr. Vice President & Chief Financial Officer



THARCO PACKAGING, INC.
 
 
By:
/s/ SAMUEL K. COTTERELL
 
Name:
Samuel K. Cotterell
 
Title:
Sr. Vice President



THARCO CONTAINERS, INC.
 
 
By:
/s/ SAMUEL K. COTTERELL
 
Name:
Samuel K. Cotterell
 
Title:
Sr. Vice President



THARCO CONTAINERS TEXAS, INC.
 
 
By:
/s/ SAMUEL K. COTTERELL
 
Name:
Samuel K. Cotterell
 
Title:
Sr. Vice President



DESIGN PACKAGING, INC.
 
 
By:
/s/ SAMUEL K. COTTERELL
 
Name:
Samuel K. Cotterell
 
Title:
Sr. Vice President


38

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrator Agent,
 
 
By
/s/ PETER S. PREDUN
 
Name:
Peter S. Predun
 
Title:
Executive Director




39

--------------------------------------------------------------------------------




GUARANTEE AND COLLATERAL AGREEMENT
SCHEDULE I
Subsidiary Loan Parties
Loan Party
Boise Co-Issuer Company
Boise Finance Company
Boise Paper Holdings, L.L.C.
Boise Packaging & Newsprint, L.L.C.
Boise White Paper, L.L.C.
Boise White Paper Sales Corp.
Boise White Paper Holdings Corp.
International Falls Power Company
Minnesota, Dakota & Western Railway Company
Bemis Corporation
Boise Cascade Transportation Holdings Corp.
B C T, Inc.
Tharco Packaging, Inc.
Tharco Containers, Inc.
Tharco Containers Texas, Inc.
Design Packaging, Inc.







--------------------------------------------------------------------------------


GUARANTEE AND COLLATERAL AGREEMENT


SCHEDULE II


Pledged Equity Interests; Pledged Debt Securities


Equity Interests
Loan Party
Issuer
Type of Organization
Number of Shares Owned
Total Shares Outstanding
Percentage of Interest Pledged
Certificate No. (if uncertificated, please indicate so)
Par Value
BZ Intermediate Holdings LLC
Boise Paper Holdings, L.L.C.
Limited Liability Company
1,000.000


1,000.000


100%
C-5
N/A


Boise Paper Holdings, L.L.C.
Boise Co-Issuer Company
Corporation
1,000


1,000


100%
1
N/A


Boise Paper Holdings, L.L.C.
Boise Finance Company
Corporation
1,000


1,000


100%
1
N/A


Boise Paper Holdings, L.L.C.
Boise Packaging & Newsprint, L.L.C.
Limited Liability Company
1,000


1,000


100%
C-3
N/A


Boise Paper Holdings, L.L.C.
Boise White Paper, L.L.C.
Limited Liability Company
1,000


1,000


100%
C-3
N/A


Boise Paper Holdings, L.L.C.
Boise Cascade Transportation Holdings Corp.
Corporation
1,000


1,000


100%
2
$
0.01


Boise White Paper, L.L.C.
Boise White Paper Sales Corp.
Corporation
100


100


100%
3
$
—


Boise White Paper, L.L.C.
Boise White Paper Holdings Corp.
Corporation
1,000


1,000


100%
1
$
0.01


Boise White Paper, L.L.C.
Bemis Corporation
Corporation
1,000


1,000


100%
2
$
0.01


Boise Cascade Transportation Holdings Corp.
B C T, Inc.
Corporation
1,000


1,000


100%
3
$
0.01


Boise White Paper Holdings Corp.
International Falls Power Company
Corporation
1,000


1,000


100%
3
$
0.01


Boise White Paper Holdings Corp.
Minnesota, Dakota & Western Railway Company
Corporation
1,000


1,000


100%
73
$
0.01


Boise Packaging & Newsprint, L.L.C.
Boise Packaging Holdings Corp.
Corporation
1,000


1,000


100%
1
N/A


Boise Paper Holdings, L.L.C.
Tharco Packaging, Inc.
Corporation
1,000


1,000


100%
CS-1A
N/A


Tharco Packaging, Inc.
Tharco Containers, Inc.
Corporation
1,000


1,000


100%
CS-1A
N/A


Tharco Containers, Inc.
Design Packaging, Inc.
Corporation
1,000


1,000


100%
CS-1A
N/A


Tharco Containers, Inc.
Tharco Containers Texas, Inc.
Corporation
1,000


1,000


100%
CS-1A
N/A






1

--------------------------------------------------------------------------------


Debt Securities


Global Intercompany Note dated as of November 4, 2011, among the Loan Parties
from time to time party thereto.



2

--------------------------------------------------------------------------------


GUARANTEE AND COLLATERAL AGREEMENT


SCHEDULE IIA


Excluded Equity Interests


Loan Party
Issuer
Type of Organization
Number of Shares Owned
Total Shares Outstanding
Percentage of Interest Pledged
Certificate No. (if uncertificated, please indicate so)
Par Value
Boise Packaging & Newsprint, L.L.C.
Louisiana Timber Procurement Company, L.L.C.
Limited Liability Company
1,000
2,00
—%
Uncertificated
N/A


Bemis Corporation
Boise Hong Kong Limited
Corporation
1
1
—%
3
$
0.01










1

--------------------------------------------------------------------------------


GUARANTEE AND COLLATERAL AGREEMENT


SCHEDULE III
Intellectual Property
I.
    Copyrights

Registered Owner
Title
Registration Number
Expiration Date
N/A
 
 
 



II.
    Copyright Applications

Registered Owner
Title
Application Number
Date Filed
N/A
 
 
 



III.
    Exclusive Copyright Licenses

Licensee
Licensor
Title
Registration Number
Expiration Date
N/A
 
 
 
 



IV.
    Patents



Registered Owner: Boise White Paper, L.L.C.
Title of Patent
Country
Type
Registration Number
Issue Date
Expiration
SOOT BLOWER BEAM
U.S.
Utility
5,353,996
10/11/1994
2/18/2013
DRYER FOR PAPER MACHINE
U.S.
Utility
5,729,913
3/24/1998
8/21/2016
DRYER FOR PAPER MACHINE
Canada
Utility
2,212,842
1/15/2002
8/13/2017
CONTAINER AND A BLANK FOR FORMING THE CONTAINER (design)
U.S.
Design
D548,590
8/14/2007
8/14/2021
CONTAINER (design)
U.S.
Design
D568,738
5/13/2008
5/13/2022
CONTAINER (design)
U.S.
Design
D558,573
1/1/2008
1/1/2022
CONTAINER FOR SHIPPING AND STORING PAPER
U.S.
Utility
7,367,490
5/6/2008
1/20/2025
CONTAINER FOR SHIPPING AND STORING PAPER
Mexico
Utility
259016
7/23/2008
9/5/2023
CONTAINER FOR SHIPPING AND STORING PAPER
Australia
Utility
2003268518
3/3/2011
9/5/2023
CONTAINER FOR SHIPPING AND STORING PAPER
EPC
Utility
1436206
8/10/2005
9/5/2023
CONTAINER FOR SHIPPING AND STORING PAPER
Belgium
Utility
1436206
8/10/2005
9/5/2023
CONTAINER FOR SHIPPING AND STORING PAPER
Germany
Utility
4/8/60301257
8/10/2005
9/5/2023
CONTAINER FOR SHIPPING AND STORING PAPER
Finland
Utility
1436206
8/10/2005
9/5/2023
CONTAINER FOR SHIPPING AND STORING PAPER
France
Utility
1436206
8/10/2005
9/5/2023
CONTAINER FOR SHIPPING AND STORING PAPER
Great Britain
Utility
1436206
8/10/2005
9/5/2023
CONTAINER FOR SHIPPING AND STORING PAPER
Hungary
Utility
1436206
8/10/2005
9/5/2023
CONTAINER FOR SHIPPING AND STORING PAPER
Italy
Utility
1436206
8/10/2005
9/5/2023
CONTAINER FOR SHIPPING AND STORING PAPER
Austria
Utility
1436206
8/10/2005
9/5/2023
CONTAINER FOR SHIPPING AND STORING PAPER
Portugal
Utility
1436206
8/10/2005
9/5/2023
CONTAINER FOR SHIPPING AND STORING PAPER
Slovak Republic
Utility
1436206
8/10/2005
9/5/2023
CONTAINER FOR SHIPPING AND STORING PAPER
Sweden
Utility
1436206
8/10/2005
9/5/2023
CONTAINER FOR SHIPPING AND STORING PAPER
Switzerland
Utility
1436206
8/10/2005
9/5/2023
METHOD AND APPARATUS FOR DETERMINING OUT-OF-PLANE DEFECTS IN A PAPER SAMPLE
U.S.
Utility
6,947,150
9/20/2005
8/2/2023



Registered Owner: Design Packaging, Inc.

1

--------------------------------------------------------------------------------




Title of Patent
Country
Type
Registration Number
Issue Date
Expiration Date
SELF-LOCKING BOX
U.S.
Utility
5350108
9/27/1994
10/14/2012
SELF-LOCKING BOX
U.S.
Utility
5507428
4/16/1996
1/27/2015



V.
    Patent Applications



Registered Owner: Boise White Paper, L.L.C.
Title of Patent
Country
Type
Application Number
Date Filed
CONTAINER FOR SHIPPING AND STORING PAPER
Canada
Utility
2,501,246
9/5/2003
CONTAINER FOR SHIPPING AND STORING PAPER
Australia
Utility
2003268518
9/5/2003
CONTAINER FOR SHIPPING AND STORING PAPER
Japan
Utility
2004-543276
9/5/2003
CONTAINER FOR SHIPPING AND STORING PAPER
Brazil
Utility
P10306575.8
9/5/2003
LOW-OPACITY RELEASE PAPER, RELEASE-PAPER BACKING AND METHODS
Brazil
Utility
PI0506938-6
8/25/2005



Registered Owner: Boise Packaging & Newsprint, L.L.C.
Title of Patent
Country
Type
Application Number
Date Filed
METHODS AND APPARATUS FOR INDUSTRIAL WASTE RECOVERY
U.S.
Utility
12/367,101
020/6/2009
PORTION OF A BLANK FOR FORMING A CARTON
U.S.
Utility
29/388,589
3/30/2011



VI.
Trademarks



Registered Owner: Boise White Paper, L.L.C.
Mark
Country
Application No.
Registration No.
Registration Date
Expiration Date
ASPEN®
U.S.
77/276,002
3,430,557
5/20/2008
5/20/2018
ASPEN®
Canada
1,394,255
TMA751,279
10/27/2009
10/27/2024
ASPEN®
European Community
6752828
6752828
6/18/2009
3/17/2018
ASPEN®
Mexico
930237
1051885
7/31/2008
4/28/2018
BEWARE®
U.S.
78/447,193
3,184,482
12/12/2006
12/12/2016
BEWARE®
Australia
1036802
1036802
1/6/2005
1/6/2015
BEWARE®
Canada
1,242,804
729,370
11/25/2008
11/25/2023
Beyond What's Expected. ®
U.S.
77/276,914
3,519,155
10/21/2008
10/21/2018
BOISE PAPER CHAIN®
U.S.
77/632,478
3,986,169
6/28/2011
6/28/2021
BOISE POLARIS®
U.S.
77839209
3,917,823
2/8/2011
2/28/2021
BUNDLE®
U.S.
76/683,245
3,429,175
5/20/2008
5/20/2018
BUNDLE®
Canada
1,394,257
TMA751,725
10/30/2009
10/30/2024
BUNDLE (Design) ™
U.S.
76/683,247
3,429,177
5/20/2008
5/20/2018
CHECKPROTECT®
Canada
1,241,376
660,926
3/17/2006
3/17/2021
CHECKPROTECT®
Hong Kong
300341586
300341586
12/21/2004
12/21/2014
CHECKPROTECT AND DESIGN®
Canada
1,276,913
690,473
6/21/2007
6/21/2022
CHECKPROTECT AND DESIGN®
Hong Kong
300507005
300507005
10/6/2005
10/5/2015
CHECKPROTECT AND DESIGN®
U.S.
76/648,999
3,254,435
6/26/2007
6/26/2017
DAKOTA DIGITAL BOOK®
U.S.
76/486,005
2,797,246
1/30/2003
12/23/2013
DIVERSE EARTH®/DE
U.S.
85/189,800
3,989,813
7/5/2011
7/5/2021
ECOOGR®
U.S.
77/632,512
3,647,380
6/30/2009
6/30/2019
FIREWORX® and Design®
U.S.
77/156,680
3,570,428
2/3/2009
2/3/2019
FLEXOFOLD®
U.S.
75/241,117
2,265,356
7/27/1999
7/27/2019
HD:P Design™
U.S.
85/260,052
4,041,354
10/18/2011
10/18/2021


2

--------------------------------------------------------------------------------


MANY NEEDS. ONE PAPER. PROVEN RESULTS.®
U.S.
77/632,504
3,647,379
6/30/2009
6/30/2019
PAPER ON THE GO®
U.S.
76/683,246
3,429,176
5/20/2008
5/20/2018
SPLOX®
Argentina
2517030
2064136
1/27/2006
1/27/2016
SPLOX®
Australia
954452
954452
5/19/2003
5/19/2013
SPLOX®
Brazil
826452035
826452035
9/11/2007
9/11/2017
SPLOX®
Canada
1,177,358
678,500
12/18/2006
2/18/2021
SPLOX®
European Community
3,176,501
3,176,501
9/6/2004
5/20/2013
SPLOX®
Mexico
610853
803313
8/11/2003
7/18/2013
SPLOX®
New Zealand
679264
679264
1/23/2003
1/23/2020
SPLOX®
U.S.
78/206,517
2,909,191
12/7/2004
12/7/2014
SPLOX DESIGN®
U.S.
76/683,375
3,510,406
10/7/2008
10/7/2018
SPLOX DESIGN®
Canada
1,394,664
TMA759,149
2/10/2010
2/10/2025
SPLOX DESIGN®
Mexico
930247
1054956
8/22/2008
4/28/2018
SPLOX SPEED LOADING BOX®
U.S.
76/676,637
3,443,400
6/10/2008
6/10/2018
SUMMIT®
U.S.
73/235,118
1,159,974
7/7/1981
7/7/2011
SUMMIT®
U.S.
72/140,535
740,924
11/20/1962
11/20/2012
THE BRIGHT STAR IN PAPER™
U.S.
85/260,138
4,041,356
10/18/2011
10/18/2021
TIMBERLINE BOND®
U.S.
74/229,776
1,802,697
11/2/1993
11/2/2013
TONER GRIP®
U.S.
75/257,071
2,135,927
2/10/1998
2/10/2018
VALUESAFETY®
Canada
1,264,445
TMA672,579
9/13/2006
9/13/2021
VALUESAFETY®
U.S.
76/627,760
3,044,175
1/17/2006
1/17/2016
WHERE PAPER MEETS PURPOSE®
U.S.
85/189,778,
3,989,811
7/5/2011
7/5/2021
WYOMING BOOK®
Canada
1,097,747
584,361
6/27/2003
6/27/2018
X-9®
U.S.
76/683,248
3,510,405
10/7/2008
10/7/2018
X-9®
Canada
1,394,256
TMA751,278
10/27/2009
10/27/2024
X-9®
Mexico
929452
1067363
10/20/2008
Registered
X-9000®
Canada
1,149,729
TMA609,400
5/5/2004
5/5/2019
XMP®
U.S.
76/683,506
3,510,408
10/7/2008
10/7/2018
XMP®
Canada
1,394,283
TMA749,322
10/2/2009
10/2/2024





Registered Owner: Boise Packaging & Newsprint, L.L.C.
Mark
Country
Application No.
Registration No.
Registration Date
Expiration Date
N/A
 
 
 
 
 



Registered Owner: Design Packaging, Inc.
Mark
Country
Application No.
Registration No.
Registration Date
Expiration Date
ECOLOCK BY WHY WRAP? ECOLOGY ECONOMY
U.S.
74597861
2691225
2/25/1993
2/25/2013
WHY WRAP
U.S.
74311058
1784095
7/27/1993
7/27/2013



Registered Owner: Tharco Containers, Inc. (formerly known as Tharco Containers
Colorado, Inc.)
Mark
Country
Application No.
Registration No.
Registration Date
Expiration Date
THARCO-DEPENDABILITY-QUALITY-SERVICE & Design
U.S.
74146302
1725543
10/20/1992
10/20/2012
T-LAM
U.S.
75075872
2062933
5/20/1997
5/20/2017
THARCO DEPENDABILITY QUALITY SERVICE & Design
Canada
0553744
324943
3/20/1987
3/20/2017
THARCO
Canada
0648225
380533
2/22/1991
2/22/2021
THARCO DEPENDABILITY QUALITY SERVICE & Design
Canada
0648242
387501
8/9/1991
8/9/2021




3

--------------------------------------------------------------------------------


VII.
Trademark Applications



Registered Owner: Boise White Paper, L.L.C.
Mark
Country
Application No.
Filing Date
BOISE COMPEL™
U.S.
76/691,936
8/8/2008
BOISE INFORM™
U.S.
76/691,937
8/8/2008
DIVERSE EARTH™/DE
Canada
1531432
6/13/2011
WHERE PAPER MEETS PURPOSE™
Canada
1531433
6/13/2011



Common Law Marks - Owner: Boise White Paper, L.L.C.


Aerial Aqua™
FDL™
NOW NEWS™
An Environment for Good Ideas™
Firecracker Fuchsia™
Paper Takes You Places. ™
Banana Blast™
Flashing Ivory™
Paper with Pop™
Boise AvantEdge™
Flexogloss™
Pastel Popper Mix™
Boise Block™
Forms to press… Express™
Popper-Mint Green™
Boise C1S FLEXBAG™
Fountain of Gold™
Powder Pink™
Boise C1S FLEXPACK™
Garden Springs Green™
Pumpkin Glow™
Boise Forms Express™
Golden Glimmer™
Pyrotechnic Purple™
Boise Informer™
Great Ideas Deserve Great Paper™
Rat-A-Tat Tan™
Boise Paper Chain™
Great Paper. Smart Packaging Systems. ™
RECYCLING WITH ONE CUSTOMER AT A TIME™
Boomin Buff™
Great Products. Great People. Great Partner. ™
 Roman Candle Red™
Bottle Rocket Blue™
HIBRITE™
Seeing is Believing™
Bristol Boom Mix™
Hot Pink Mimi™
Smoke Gray™
Cat Tail Copper™
Jammin' Salmon™
Spring Boom Mix™
Cherry Charge™
Lemon Zest™
St. Helen's Wet Laps™
[choicestrademark.jpg]
Lightning Lime™
Strike A Match Mix™
LUM™
Tag-X™
Luminous Lavender™
TNT Teal™
Make a difference one ream at a time.™
Take Cover Mix™
Combustible Orange™
MP Brites™
THURSt™
Crackling Canary™
MP Colors™
Turbulent Turquoise™
Direct to press… for less™
MP Cover™
Boise Wallula Pulp™
Dynamite White™
NOW@BOISE™
We'll Stop at Nothing to Bring you Everything.™
EAGLE EYE™
NOW@BOISEPaper™
Working for You and the Environment™
Echo Orchid™
NOW@BOISEPaper Online Rewards™
Your Paper Says A Lot About You™
Emerald Thunder™
NOW CHOICE REWARDS™
 





Common Law Marks - Owner: Boise Packaging & Newsprint, L.L.C.


BZ™
 
 




4

--------------------------------------------------------------------------------


VIII.
INTERNET DOMAIN NAMES:



Registered Owner: Boise White Paper, L.L.C.


bctruck.com
bctruck.info
boiseasia.cn
boiseasia.com
boiseaspen.com
boisebeware.com
boisechoices.com
boiseconvertingpapers.com
boisecorporation.com
boisecorporation.net
boiseecoogr.com
boisefireworx.com
boiseflexiblefood.com
boiseflexiblepackaging.com
boisehdp.com
boiseholidaycarton.com
boiseinc.cn
boiseinc.com
boiseinc.eu
boiseincasia.cn
boiseincasia.com
boisneincsucks.com
boiseincsucks.net
boiselabelrelease.com
boisepaper.com
boiseofficerecycled.com
boisepolaris.com
boiseprintingpapers.com
boisesplox.com
boisesucks.com
boisetruck.com
boisex9.com
boiz.co
bzinc.us.com
fdlcertified.com
splox.com
diverseearth.com
upmraflatacsurveys.com




5

--------------------------------------------------------------------------------




GUARANTEE AND COLLATERAL AGREEMENT


SCHEDULE IV


Commercial Tort Claims


NONE



1

--------------------------------------------------------------------------------


GUARANTEE AND COLLATERAL AGREEMENT


SCHEDULE V


Timber to Be Cut


Legal Descriptions
PARCEL A:


The South half of Section 2 in Township 8 North, Range 32 East of the Willamette
Meridian.


All of Section 3 in Township 8 North, Range 32 East of the Willamette Meridian;
EXCEPTING therefrom the right of way of the Northern Pacific Railway Company.
All of Section 4;
All of Section 5;
All of Section 8; and
All of Section 9,
all in Township 8 North , Range 32 East of the Willamette Meridian; EXCEPTING
therefrom the right of way of the Northern Pacific Railway Company.


All of Section 10 in Township 8 North, Range 32 East of the Willamette Meridian;
EXCEPTING therefrom the right of way of the Northern Pacific Railway Company;
also,


EXCEPTING therefrom the following described tract to wit: Beginning at the
Southwest corner of the Northwest Quarter of Section 10 in Township 8 North,
Range 32 East of the Willamette Meridian; and running thence North, along the
West line of said Section 10, a distance of 51 rods; thence Easterly about 45½
rods to a point in the Westerly line of the right of way of the Northern Pacific
Railway Company which point is 58½ rods Northeasterly, measured along said right
of way line, from the point of its intersection with the South line of said
Northwest Quarter; thence Southwesterly, along said right of way line, to the
South line of said Northwest Quarter; thence West along said South line to the
point of beginning.


ALSO EXCEPTING:
That portion of Section 10, Township 8 North, Range 32 East of the Willamette
Meridian, Walla Walla County, Washington described as follows:


Beginning at the Southwest corner of said Section 10; thence North 00° 12' 44"
East along the West line thereof, 2679.30 feet; thence South 89° 47' 16” East
416.65 feet to the Southeasterly line of the Northern Pacific Railway Company
right of way and the true point of beginning; thence North 46° 44' 47" East
along said right of way 881.52 feet; thence South 43° 15' 13" East 450.00 feet;
thence South 51° 40' 06" West 1061.33 feet; thence North 51° 45' 13" West 345.87
feet to the Southeastern line of said railroad right of way at a point on a
curve, the radial center of which bears South 51° 45' 13" East 1535.87 feet;
thence Northeasterly along said curve and right of way, 227.85 feet through a
central angle of 8° 30' 00" to the point of beginning.


All of Section 15 in Township 8 North, Range 32 East of the Willamette Meridian.


EXCEPT from all of the above that portion thereof lying within Slater Road.


EXCEPT for that portion designated on Exhibit B on which an office, shop and
three mobile homes are located.



1

--------------------------------------------------------------------------------


PARCEL B (DNR Lease Property):


All of Section 16, in Township 8 North, Range 32 East of Willamette Meridian.


EXCEPTING that portion thereof conveyed to Washington and Columbia River Railway
Company by deed recorded in Volume 76 of Deeds Page 556.


A memorandum of said lease having been recorded June 22, 1982 under Auditor's
File No. 8204525.


PARCEL A:


Township 8 NORTH, Range 31 EAST OF THE WILLAMETTE MERIDIAN.


All of Section 1;


The North Half and the Southeast Quarter of Section 2;


EXCEPTING that portion thereof lying within the Oregon-Washington Railroad &
Navigation Company right-of-way.


That portion of Section 3 lying South and East of the easterly line of the
right-of-way of the Oregon-Washington Railroad & Navigation Company.


EXCEPTING therefrom the following described tract, to wit:


Beginning at the Southeast corner of Section 3 in Township 8 North, Range 31
East of the Willamette Meridian, and running thence North 00° 19 '42" West,
along the east line of said Section 3, a distance of 1,083.80 feet; thence South
89° 32' 18" West, 3,019.80 feet, more or less, to a point in the easterly
right-of-way line of said Oregon-Washington Railroad & Navigation Company;
thence South 34° 32' 33" West, along said easterly right-of-way line, 1,323.00
feet to a point in the South line of said Section 3; thence North 89°32'33"
East, along said South line of Section 3, a distance of 3,775.85 feet, more or
less, to the point of beginning.


All of Section 11 and 12.


Township 8 NORTH, Range 32 EAST OF THE WILLAMETTE MERIDIAN.


All of Section 6;


EXCEPTING therefrom the following described tract, to wit:


Beginning at the Northeast corner of said Section 6, thence South 00° 33' 02"
West along the East line of said Section 6, a distance of 3,216.64 feet to the
TRUE POINT OF BEGINNING; thence South 55° 29' 19" West a distance of 662.22
feet; thence South 39°01'34" West a distance of 1,619.19 feet; thence South 45°
26' 33" East a distance of 719.71 feet to a point on the South line of Section
6; thence South 88° 49' 32" East along said South line, a distance of 1,031.87
feet to the Southeast corner of said Section 6; thence North 00°33'02" East,
along the East line of said Section 6, a distance of 2,159.30 feet to the said
true point of beginning.


All of Section 7;



2

--------------------------------------------------------------------------------


EXCEPTING, therefrom the following described tract, to wit:


Beginning at the Northeast corner of said Section 6; thence along the East line
of said Section 6 South 00° 42' 40" East 2861.43 feet to the true point of
beginning; thence continuing along said East line of Section South 00°42'40"
East 355,29 feet; thence South 54° 13' 37" West 662.22 feet; thence South 37°
45' 52" West 1619.19 feet; thence South 46° 42' 15" East 719.71 feet; thence
North 89° 54' 14" East 1031.88 feet to the Southeast corner of said Section 6;
thence along the East line of said Section 7 South 00° 40' 05" West 33.58 feet;
thence South 71° 49' 23" West 2482.55 feet; thence North 00° 24' 24" West 956.56
feet; thence North 88° 35' 27" East 175.77 feet; thence North 32° 57' 16" East,
1024.27 feet; thence North 35° 33' 28" West 292.99 feet; thence North 32° 56'
34" East 177.62 feet; thence North 32° 00' 34" East 360.02 feet; thence North
29° 20' 17" East 558.22 feet; thence North 23° 27' 11" East 329.42 feet; thence
North 88°25'11" East 739.61 feet to the true point of beginning containing 60.00
acres more or less; and


EXCEPTING therefrom the following described tract, to wit:


Beginning at the Northeast corner of said Section 7, thence along the East line
of said Section 7, South 00°40'05" West 488.44 feet to the true point of
beginning; thence continuing along said East line of section South 00°40'05"
West 1524.18 feet, thence South 89° 26' 52" West 1111.59 feet; thence North
00°35'12" West 1191.92 feet; thence North 73°16'44" East 1191.91 feet to the
true point of beginning, containing 35.11 acres more or less.


Township 9 NORTH, Range 31 EAST OF THE WILLAMETTE MERIDIAN.


That portion of the Southeast Quarter of Section 24 lying South and East of the
southerly line of the right-of-way of the Oregon-Washington Railroad &
Navigation Company.


That portion of Section 25 lying South and East of the easterly line of the
right-of-way of the Oregon-Washington Railroad & Navigation Company.


That portion of the Southeast Quarter of the Southeast Quarter of Section 26
lying South and East of the easterly line of the right-of-way of the
Oregon-Washington Railroad & Navigation Company.


That portion of Section 35 lying South and East of the easterly line of the
right-of-way of the Oregon-Washington Railroad & Navigation Company.


EXCEPTING that portion thereof lying within State Sign Route No. 124, formerly
Secondary State Highway No. 3D; and


EXCEPTING therefrom the following described tract, to wit:


Beginning at the intersection of the northerly right-of-way of Secondary State
Highway No. 3D (Sign Route No. 124) with the easterly right-of-way line of the
Oregon-Washington Railroad & Navigation Company in the Southwest Quarter of said
Section 35, and running thence northeasterly, along said easterly railroad
right-of-way line, a distance of 2,000 feet; thence southeasterly, at right
angles to said right-of-way line, a distance of 500 feet; thence South, parallel
to the East line of the Southwest Quarter of said Section 35, a distance of
1,232.93 feet, more or less, to the northerly right-of-way line of said
Secondary State Highway No. 3D; thence westerly along said highway right-of-way
line to the point of beginning;


PARCEL B (DNR LEASE PROPERTY):



3

--------------------------------------------------------------------------------


All of Section 36 in Township 9 North, Range 31 East of the Willamette Meridian;


EXCEPTING that portion lying within State Sign Route No. 124.


PARCEL C (CHRISTENSEN LEASE PROPERTY):


The Southwest Quarter of Section 2 in Township 8 North, Range 31 East of the
Willamette Meridian.



4

--------------------------------------------------------------------------------


Exhibit I to
Guarantee and Collateral Agreement




SUPPLEMENT NO. __ dated as of [  ] (this “Supplement”), to the Guarantee and
Collateral Agreement dated as of November 4, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among BZ Intermediate Holdings LLC, a Delaware limited liability
company (“Holdings”), Boise Paper Holdings, L.L.C., a Delaware limited liability
company (the “Borrower”), the other Subsidiary Loan Parties from time to time
party thereto and JPMorgan Chase Bank, N.A. (“JPMCB”), as Administrative Agent.
A. Reference is made to the Credit Agreement dated as of November 4, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Holdings, the Borrower, the Lenders from time to time
party thereto and JPMCB, as Administrative Agent.
B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement, as applicable.
C. The Guarantors and Grantors have entered into the Collateral Agreement in
order to induce the Lenders and the Issuing Banks to make extensions of credit
to the Borrower under the Credit Agreement. Section 7.13 of the Collateral
Agreement provides that additional Subsidiaries may become Subsidiary Loan
Parties under the Collateral Agreement by the execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Subsidiary Loan Party under the Collateral
Agreement in order to induce the Lenders and the Issuing Banks to make
additional extensions of credit under the Credit Agreement and as consideration
for such extensions of credit previously made.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1. In accordance with Section 7.13 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Loan Party, a Guarantor
and a Grantor under the Collateral Agreement with the same force and effect as
if originally named therein as such, and the New Subsidiary hereby (a) agrees to
all the terms and provisions of the Collateral Agreement applicable to it in
such capacities and (b) represents and warrants that the representations and
warranties made by it in such capacities thereunder are true and correct on and
as of the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment or performance, as the case may be, in full of the
Secured Obligations, does hereby grant to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in all of the New Subsidiary's right, title and interest in, to and
under the Collateral of the


--------------------------------------------------------------------------------


New Subsidiary. Each reference to a “Loan Party,” “Subsidiary Loan Party,”
“Guarantor” or “Grantor” in the Collateral Agreement shall be deemed to include
the New Subsidiary. The Collateral Agreement is hereby incorporated herein by
reference.
SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent. Delivery of an executed counterpart of a signature
page of this Supplement by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Supplement.
SECTION 4. The New Subsidiary hereby represents and warrants that (a) Schedule I
sets forth, as of the date hereof, the true and correct legal name of the New
Subsidiary, its jurisdiction of organization and the location of its chief
executive office, (b) Schedule II sets forth, as of the date hereof, a true and
complete list of (i) all the Pledged Equity Interests owned by the New
Subsidiary and (with regard only to Pledged Equity Interests in any Subsidiary)
the percentage of the issued and outstanding units of each class of the Equity
Interests of the issuer thereof represented by the Pledged Equity Interests
owned by the New Subsidiary and (ii) all the Pledged Debt Securities owned by
the New Subsidiary (other than promissory notes and other evidences of
Indebtedness in a principal amount of less than $100,000 in respect of
Indebtedness among Holdings and the Subsidiaries and $2,000,000 in respect of
Indebtedness owed by third parties) and (c) Schedule III sets forth, as of the
date hereof, a true and complete list of (i) all Copyrights that have been
registered with the United States Copyright Office and that are owned by the New
Subsidiary, (ii) all exclusive Copyright Licenses under which the New Subsidiary
is a licensee, (iii) all Patents that have been granted by the United States
Patent and Trademark Office and that are owned by the New Subsidiary and (iv)
all Trademarks that have been registered with the United States Patent and
Trademark Office and Trademarks for which United States registration
applications are pending and that, in each case, are owned by the New
Subsidiary, in each case specifying the name of the registered owner, title,
type or mark, registration or application number, expiration date (if already
registered) or filing date, a brief description thereof and, if applicable, the
licensee and licensor, (d) Schedule IV sets forth, as of the date hereof, each
Commercial Tort Claim in respect of which a complaint or counterclaim has been
filed by the New Subsidiary seeking damages in an reasonably estimated to exceed
$250,000, including a summary description of such claim, (e) Schedule V sets
forth, as of the date hereof, each


--------------------------------------------------------------------------------


Letter of Credit Right with respect to a letter of credit with an undrawn face
amount of more than $2,000,000 individually that is not a Supporting Obligation
with respect to any of the Collateral and that is owned by the New Subsidiary
and (f) Schedule VI sets forth, as of the date hereof, the description of any
real property on which any timber to be cut is located.
SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.
SECTION 6. This Supplement shall be construed in accordance with and governed by
the law of the State of New York.
SECTION 7. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.
SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent in
accordance with the terms of Section 7.03(a) of the Collateral Agreement for its
reasonable out-of-pocket expenses, including the reasonable fees, charges and
disbursements of counsel, incurred by it in connection with this Supplement,
including the preparation, execution and delivery thereof.


[Signature Pages Follow]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement as of the day and year first above written.
[NAME OF NEW SUBSIDIARY],
 
by
 
 
Name:
 
Title:



JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
 
by
 
 
Name:
 
Title:





--------------------------------------------------------------------------------


SCHEDULE I


Name
Jurisdiction of Organization
Chief Executive Office
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------


SCHEDULE II
Pledged Equity Interests


Loan Party
Issuer
Certificate Number
Number and
Class of
Equity Interests
Percentage
of Equity Interests
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Pledged Debt Securities


Loan Party
Creditor
Debtor
Type
Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------


SCHEDULE III
Intellectual Property




--------------------------------------------------------------------------------


SCHEDULE IV
Commercial Tort Claims




--------------------------------------------------------------------------------


SCHEDULE V
Letter of Credit Rights




--------------------------------------------------------------------------------


SCHEDULE VI
Timber to be Cut




--------------------------------------------------------------------------------


Exhibit II to
Guarantee and Collateral Agreement




[FORM OF] PATENT AND TRADEMARK SECURITY AGREEMENT dated as of [ ] (this
“Agreement”), among BZ Intermediate Holdings LLC, a Delaware limited liability
company (“Holdings”), Boise Paper Holdings, L.L.C., a Delaware limited liability
company (the “Borrower”), the other Subsidiary Loan Parties from time to time
party hereto and JPMorgan Chase Bank, N.A. (“JPMCB”), as Administrative Agent.
Reference is made to (a) the Credit Agreement dated as of November 4, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Holdings, the Borrower, the Lenders from time to time
party thereto and JPMCB, as Administrative Agent, and (b) the Guarantee and
Collateral Agreement dated as of November 4, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among Holdings, the Borrower, the other Subsidiary Loan Parties
from time to time party thereto and JPMCB, as Administrative Agent. The Lenders
and the Issuing Banks have agreed to extend credit to the Borrower subject to
the terms and conditions set forth in the Credit Agreement. The obligations of
the Lenders and the Issuing Banks to extend such credit are conditioned upon,
among other things, the execution and delivery of this Agreement. Holdings and
the Subsidiary Loan Parties party hereto (other than the Borrower) are
Affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders and the
Issuing Banks to extend such credit. Accordingly, the parties hereto agree as
follows:
SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable. The rules of construction specified in Section 1.03 of
the Credit Agreement also apply to this Agreement, mutatis mutandis.
SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, each
Grantor pursuant to the Collateral Agreement did, and hereby does, grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of such Grantor's right, title and interest
in, to and under any and all of the following assets now owned or at any time
hereafter acquired by such Grantor or in, to or under which such Grantor now has
or at any time hereafter may acquire any right, title or interest (collectively,
the “Patent and Trademark Collateral”):
(a)(i) all letters patent of the United States of America or the equivalent
thereof in any other country, all registrations thereof, and all applications
for letters patent of the United States of America or the equivalent thereof in
any other country, including registrations and pending applications in the
United States Patent and Trademark Office or any similar office in any other
country,


--------------------------------------------------------------------------------


including, in the case of any Grantor, any of the foregoing set forth next to
its name on Schedule I hereto, and (ii) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein; and
(b)(i) all trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
logos, other source or business identifiers, designs and general intangibles of
like nature, all registrations thereof, and all registration applications filed
in connection therewith, including registrations and registration applications
in the United States Patent and Trademark Office or any similar offices in any
State of the United States of America or any other country or any political
subdivision thereof, and all extensions or renewals thereof, including, in the
case of any Grantor, any of the foregoing set forth next to its name on
Schedule II hereto and, (ii) all goodwill associated therewith or symbolized
thereby, including any rights or interests that reflect or embody such goodwill.
SECTION 3. Collateral Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Patent and
Trademark Collateral are more fully set forth in the Collateral Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Collateral Agreement, the terms of the Collateral Agreement
shall govern.
SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.






[Signature Pages Follow]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
BZ INTERMEDIATE HOLDINGS LLC,
 
by
 
 
Name:
 
Title:



BOISE PAPER HOLDINGS, L.L.C.,
 
by
 
 
Name:
 
Title:







[NAME OF GRANTOR],
 
by
 
 
Name:
 
Title:





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
 
by
 
 
Name:
 
Title:


--------------------------------------------------------------------------------




SCHEDULE I
Patents Owned by [Name of Grantor]1 
U.S. Patent Registrations2 
Type
Registration No.
Expiration Date
 
 
 
 
 
 
 
 
 



U.S. Published Patent Applications3 
Type
Application No.
Filing Date
 
 
 
 
 
 
 
 
 



Non-U.S. Patent Registrations4 
Country
Type
Registration No.
Expiration Date
 
 
 
 
 
 
 
 
 
 
 
 



Non-U.S.Published Patent Applications5 
Country
Type
Application No.
Filing Date
 
 
 
 
 
 
 
 
 
 
 
 











____________________
1 Make a separate page of Schedule III for each Grantor and state if no Patents
are owned.
2 List in numerical order by Registration No.
3 List in numerical order by Application No.
4 List in alphabetical order by country and numerical order by Registration No.
within each country.
5 List in alphabetical order by country and numerical order by Application No.
within each country.


--------------------------------------------------------------------------------




Exhibit III to
Guarantee and Collateral Agreement


SCHEDULE II
Trademarks Owned by [Name of Grantor]21 
U.S. Trademark Registrations22 
Mark
Registration No.
Expiration Date
 
 
 
 
 
 



U.S. Trademark Applications
Mark
Application No.
Filing Date
 
 
 
 
 
 



Non-U.S. Trademark Registrations23 
Country
Mark
Registration No.
Expiration Date
 
 
 
 
 
 
 
 



Non-U.S. Trademark Applications24 
Country
Mark
Application No.
Filing Date
 
 
 
 
 
 
 
 















____________________
21 Make a separate page of Schedule III for each Grantor and state if no
Trademarks are owned.
22 List in numerical order by Registration No.
23 List in alphabetical order by country and numerical order by Registration No.
within each country.
24 List in alphabetical order by country and numerical order by Application No.




--------------------------------------------------------------------------------




[FORM OF] COPYRIGHT SECURITY AGREEMENT dated as of [ ] (this “Agreement”), among
BZ Intermediate Holdings LLC, a Delaware limited liability company (“Holdings”),
Boise Paper Holdings, L.L.C., a Delaware limited liability company (the
“Borrower”), the other Subsidiary Loan Parties from time to time party hereto
and JPMorgan Chase Bank, N.A. (“JPMCB”), as Administrative Agent.
Reference is made to (a) the Credit Agreement dated as of November 4, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Holdings, the Borrower, the Lenders from time to time
party thereto and JPMCB, as Administrative Agent, and (b) the Guarantee and
Collateral Agreement dated as of November 4, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among Holdings, the Borrower, the other Subsidiary Loan Parties
from time to time party thereto and JPMCB, as Administrative Agent. The Lenders
and the Issuing Banks have agreed to extend credit to the Borrower subject to
the terms and conditions set forth in the Credit Agreement. The obligations of
the Lenders and the Issuing Banks to extend such credit are conditioned upon,
among other things, the execution and delivery of this Agreement. Holdings and
the Subsidiary Loan Parties party hereto (other than the Borrower) are
Affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders and the
Issuing Banks to extend such credit. Accordingly, the parties hereto agree as
follows:
SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable. The rules of construction specified in Section 1.03 of
the Credit Agreement also apply to this Agreement, mutatis mutandis.
SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, each
Grantor pursuant to the Collateral Agreement did, and hereby does, grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of such Grantor's right, title and interest
in, to and under any and all of the following assets now owned or at any time
hereafter acquired by such Grantor or in, to or under which such Grantor now has
or at any time hereafter may acquire any right, title or interest (collectively,
the “Copyright Collateral”):
(a)(i) all copyright rights in any work subject to the copyright laws of the
United States of America or any other country, whether as author, assignee,
transferee or otherwise, and (ii) all registrations thereof, and all
registration applications filed in connection therewith, including registrations
and applications in the United States Copyright Office or any similar office in
any other country, including, in the case of any Grantor, any of the foregoing
set forth next to its name on Schedule I hereto; and


--------------------------------------------------------------------------------


(b)all exclusive Copyright Licenses under which any Grantor is a licensee,
including, in the case of any Grantor, any of the foregoing set forth next to
its name on Schedule I hereto.
SECTION 3. Collateral Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.
SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
[Signature Pages Follow]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
BZ INTERMEDIATE HOLDINGS LLC,
 
by
 
 
Name:
 
Title:



BOISE PAPER HOLDINGS, L.L.C.,
 
by
 
 
Name:
 
Title:



[NAME OF GRANTOR],
 
by
 
 
Name:
 
Title:



JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
 
by
 
 
Name:
 
Title:





--------------------------------------------------------------------------------




SCHEDULE I


Copyrights


Registered Owner
Title
Copyright Number
Expiration Date
 
 
 
 
 
 
 
 
 
 
 
 



Copyright Applications


Registered Owner
Title
Application Number
Filing Date
 
 
 
 
 
 
 
 
 
 
 
 



Exclusive Copyright Licenses
Licensee
Licensor
Title
Registration No. (if identified on applicable agreement)
Expiration Date (if registration number is identified in the applicable
agreement)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




SUPPLEMENT NO. 1 dated as of November 30, 2011 (this “Supplement”), to the
Guarantee and Collateral Agreement dated as of November 4, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among BZ Intermediate Holdings LLC, a Delaware limited liability
company (“Holdings”), Boise Paper Holdings, L.L.C., a Delaware limited liability
company (the “Borrower”), the other Subsidiary Loan Parties from time to time
party thereto and JPMorgan Chase Bank, N.A. (“JPMCB”), as Administrative Agent.
A. Reference is made to the Credit Agreement dated as of November 4, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Holdings, the Borrower, the Lenders from time to time
party thereto and JPMCB, as Administrative Agent.
B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement, as applicable.
C. The Guarantors and Grantors have entered into the Collateral Agreement in
order to induce the Lenders and the Issuing Banks to make extensions of credit
to the Borrower under the Credit Agreement. Section 7.13 of the Collateral
Agreement provides that additional Subsidiaries may become Subsidiary Loan
Parties under the Collateral Agreement by the execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Subsidiary Loan Party under the Collateral
Agreement in order to induce the Lenders and the Issuing Banks to make
additional extensions of credit under the Credit Agreement and as consideration
for such extensions of credit previously made.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1. In accordance with Section 7.13 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Loan Party, a Guarantor
and a Grantor under the Collateral Agreement with the same force and effect as
if originally named therein as such, and the New Subsidiary hereby (a) agrees to
all the terms and provisions of the Collateral Agreement applicable to it in
such capacities and (b) represents and warrants that the representations and
warranties made by it in such capacities thereunder are true and correct on and
as of the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment or performance, as the case may be, in full of the
Secured Obligations, does hereby grant to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in all of the New Subsidiary's right, title and interest in, to and
under the Collateral (as defined in the Collateral Agreement) of the New
Subsidiary and including, in any event,


--------------------------------------------------------------------------------


the shares of capital stock and other Equity Interests identified on Schedule II
hereto. Each reference to a “Loan Party,” “Subsidiary Loan Party,” “Guarantor”
or “Grantor” in the Collateral Agreement shall be deemed to include the New
Subsidiary. The Collateral Agreement is hereby incorporated herein by reference.
SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent. Delivery of an executed counterpart of a signature
page of this Supplement by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Supplement.
SECTION 4. The New Subsidiary hereby represents and warrants that (a) Schedule I
sets forth, as of the date hereof, the true and correct legal name of the New
Subsidiary, its jurisdiction of organization and the location of its chief
executive office, (b) Schedule II sets forth, as of the date hereof, a true and
complete list of (i) all the Pledged Equity Interests owned by the New
Subsidiary and (with regard only to Pledged Equity Interests in any Subsidiary)
the percentage of the issued and outstanding units of each class of the Equity
Interests of the issuer thereof represented by the Pledged Equity Interests
owned by the New Subsidiary and (ii) all the Pledged Debt Securities owned by
the New Subsidiary (other than promissory notes and other evidences of
Indebtedness in a principal amount of less than $100,000 in respect of
Indebtedness among Holdings and the Subsidiaries and $2,000,000 in respect of
Indebtedness owed by third parties) and (c) Schedule III sets forth, as of the
date hereof, a true and complete list of (i) all Copyrights that have been
registered with the United States Copyright Office and that are owned by the New
Subsidiary, (ii) all exclusive Copyright Licenses under which the New Subsidiary
is a licensee, (iii) all Patents that have been granted by the United States
Patent and Trademark Office and that are owned by the New Subsidiary and (iv)
all Trademarks that have been registered with the United States Patent and
Trademark Office and Trademarks for which United States registration
applications are pending and that, in each case, are owned by the New
Subsidiary, in each case specifying the name of the registered owner, title,
type or mark, registration or application number, expiration date (if already
registered) or filing date, a brief description thereof and, if applicable, the
licensee and licensor, (d) Schedule IV sets forth, as of the date hereof, each
Commercial Tort Claim in respect of which a complaint or counterclaim has been
filed by the New Subsidiary seeking damages in an reasonably estimated to exceed
$250,000, including a


--------------------------------------------------------------------------------


summary description of such claim and (e) Schedule V sets forth, as of the date
hereof, each Letter of Credit Right with respect to a letter of credit with an
undrawn face amount of more than $2,000,000 individually that is not a
Supporting Obligation with respect to any of the Collateral and that is owned by
the New Subsidiary and (f) Schedule VI sets forth, as of the date hereof, the
description of any real property on which any timber to be cut is located.
SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.
SECTION 6. This Supplement shall be construed in accordance with and governed by
the law of the State of New York.
SECTION 7. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.
SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent in
accordance with the terms of Section 7.03(a) of the Collateral Agreement for its
reasonable out-of-pocket expenses, including the reasonable fees, charges and
disbursements of counsel, incurred by it in connection with this Supplement,
including the preparation, execution and delivery thereof.


[Signature Pages Follow]




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent has duly
executed this Supplement as of the day and year first above written.
BOISE PACKAGING HOLDINGS CORP.
 
by
/s/ SAMUEL K. COTTERELL
 
Name: Samuel K. Cotterell
 
Title: Sr. Vice President



JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
 
by
/s/ PETER S. PREDUN
 
Name: Peter S. Predun
 
Title: Executive Director





--------------------------------------------------------------------------------


SCHEDULE I


General Information


Loan Party
Jurisdiction of Organization
Form of Organization
Organizational
Identification Number
(if any)
Federal Taxpayer Identification Number
(if applicable)
Chief Executive Office Address
(including county)
Boise Packaging Holdings Corp.
Delaware
Corporation
5056779
30-0702862
1111 W. Jefferson, Ste. 200 Boise ID 83702-5388
(Idaho - Ada County)


--------------------------------------------------------------------------------


SCHEDULE II


Pledged Equity Interests


Loan Party
Issuer
Type of Organization
Number of Shares Owned
Total Shares Outstanding
Percentage of Interest Pledged
Certificate No. (if uncertificated, please indicate so)
Par Value
Boise Packaging Holdings Corp.
Hexacomb Canada Holdings Corp.
Nova Scotia Unlimited Liability Company
100


100


65%
3
N/A
Boise Packaging Holdings Corp.
Boise European Holdings 1 SARL
Société à responsabilité limitée
2


2


65%
Uncertificated
N/A



Pledged Debt Securities


None.




--------------------------------------------------------------------------------


SCHEDULE III
Intellectual Property


None.


--------------------------------------------------------------------------------


SCHEDULE IV
Commercial Tort Claims




None.


--------------------------------------------------------------------------------


SCHEDULE V
Letter of Credit Rights
None.


--------------------------------------------------------------------------------


SCHEDULE VI
Timber to be Cut


None.






--------------------------------------------------------------------------------




SUPPLEMENT NO. 2 dated as of January 17, 2012 (this “Supplement”), to the
Guarantee and Collateral Agreement dated as of November 4, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among BZ Intermediate Holdings LLC, a Delaware limited liability
company (“Holdings”), Boise Paper Holdings, L.L.C., a Delaware limited liability
company (the “Borrower”), the other Subsidiary Loan Parties from time to time
party thereto and JPMorgan Chase Bank, N.A. (“JPMCB”), as Administrative Agent.
A. Reference is made to the Credit Agreement dated as of November 4, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Holdings, the Borrower, the Lenders from time to time
party thereto and JPMCB, as Administrative Agent.
B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement, as applicable.
C. The Guarantors and Grantors have entered into the Collateral Agreement in
order to induce the Lenders and the Issuing Banks to make extensions of credit
to the Borrower under the Credit Agreement. Section 7.13 of the Collateral
Agreement provides that additional Subsidiaries may become Subsidiary Loan
Parties under the Collateral Agreement by the execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Subsidiary Loan Party under the Collateral
Agreement in order to induce the Lenders and the Issuing Banks to make
additional extensions of credit under the Credit Agreement and as consideration
for such extensions of credit previously made.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1. In accordance with Section 7.13 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Loan Party, a Guarantor
and a Grantor under the Collateral Agreement with the same force and effect as
if originally named therein as such, and the New Subsidiary hereby (a) agrees to
all the terms and provisions of the Collateral Agreement applicable to it in
such capacities and (b) represents and warrants that the representations and
warranties made by it in such capacities thereunder are true and correct on and
as of the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment or performance, as the case may be, in full of the
Secured Obligations, does hereby grant to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in all of the New Subsidiary's right, title and interest in, to and
under the Collateral (as defined in the Collateral Agreement) of the New
Subsidiary and including, in any event,


--------------------------------------------------------------------------------


the shares of capital stock and other Equity Interests identified on Schedule II
hereto. Each reference to a “Loan Party,” “Subsidiary Loan Party,” “Guarantor”
or “Grantor” in the Collateral Agreement shall be deemed to include the New
Subsidiary. The Collateral Agreement is hereby incorporated herein by reference.
SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent. Delivery of an executed counterpart of a signature
page of this Supplement by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Supplement.
SECTION 4. The New Subsidiary hereby represents and warrants that (a) Schedule I
sets forth, as of the date hereof, the true and correct legal name of the New
Subsidiary, its jurisdiction of organization and the location of its chief
executive office, (b) Schedule II sets forth, as of the date hereof, a true and
complete list of (i) all the Pledged Equity Interests owned by the New
Subsidiary and (with regard only to Pledged Equity Interests in any Subsidiary)
the percentage of the issued and outstanding units of each class of the Equity
Interests of the issuer thereof represented by the Pledged Equity Interests
owned by the New Subsidiary and (ii) all the Pledged Debt Securities owned by
the New Subsidiary (other than promissory notes and other evidences of
Indebtedness in a principal amount of less than $100,000 in respect of
Indebtedness among Holdings and the Subsidiaries and $2,000,000 in respect of
Indebtedness owed by third parties) and (c) Schedule III sets forth, as of the
date hereof, a true and complete list of (i) all Copyrights that have been
registered with the United States Copyright Office and that are owned by the New
Subsidiary, (ii) all exclusive Copyright Licenses under which the New Subsidiary
is a licensee, (iii) all Patents that have been granted by the United States
Patent and Trademark Office and that are owned by the New Subsidiary and (iv)
all Trademarks that have been registered with the United States Patent and
Trademark Office and Trademarks for which United States registration
applications are pending and that, in each case, are owned by the New
Subsidiary, in each case specifying the name of the registered owner, title,
type or mark, registration or application number, expiration date (if already
registered) or filing date, a brief description thereof and, if applicable, the
licensee and licensor, (d) Schedule IV sets forth, as of the date hereof, each
Commercial Tort Claim in respect of which a complaint or counterclaim has been
filed by the New Subsidiary seeking damages in an reasonably estimated to exceed
$250,000, including a


--------------------------------------------------------------------------------


summary description of such claim and (e) Schedule V sets forth, as of the date
hereof, each Letter of Credit Right with respect to a letter of credit with an
undrawn face amount of more than $2,000,000 individually that is not a
Supporting Obligation with respect to any of the Collateral and that is owned by
the New Subsidiary and (f) Schedule VI sets forth, as of the date hereof, the
description of any real property on which any timber to be cut is located.
SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.
SECTION 6. This Supplement shall be construed in accordance with and governed by
the law of the State of New York.
SECTION 7. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.
SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent in
accordance with the terms of Section 7.03(a) of the Collateral Agreement for its
reasonable out-of-pocket expenses, including the reasonable fees, charges and
disbursements of counsel, incurred by it in connection with this Supplement,
including the preparation, execution and delivery thereof.


[Signature Pages Follow]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent has duly
executed this Supplement as of the day and year first above written.
HEXACOMB CORPORATION
 
by
/s/ BERNADETTE MADARIETA
 
Name: Bernadette Madarieta
 
Title: Vice President and Controller



JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
 
by
/s/ PETER S. PREDUN
 
Name: Peter S. Predun
 
Title: Executive Director


--------------------------------------------------------------------------------


SCHEDULE I


General Information


Loan Party
Jurisdiction of Organization
Form of Organization
Organizational
Identification Number
(if any)
Federal Taxpayer Identification Number
(if applicable)
Chief Executive Office Address
(including county)
Hexacomb Corporation
Illinois
Corporation
Illinois reg #55102406
EIN# 36-3670407
1111 West Jefferson Street, Suite 200
Boise, Ada County, ID 83702


--------------------------------------------------------------------------------


SCHEDULE II


Pledged Equity Interests


None.


Pledged Debt Securities


None.




--------------------------------------------------------------------------------


SCHEDULE III
Intellectual Property
Trademarks
Trademark
Country
App. No.
Filing Date
Reg. No.
FALCONBOARD*
CTM
8328361
5/28/2009
8328361
FALCON BOARD*
US
77/725860
4/30/2009
3911723
H & Design
Mexico
184303
11/26/1993
458861
H & Design
Mexico
184304
11/26/1993
458862
HEXABLOK
US
78/068820
6/13/2001
2673295
HEXACOMB
Australia
735004
5/22/1997
735004
HEXACOMB
China
9700111288
10/21/1997
1272972
HEXACOMB
CTM
309823
6/7/1996
309823
HEXACOMB
Hong Kong
9707692
6/10/1997
199904155
HEXACOMB
India
761437
5/19/1997
761437
HEXACOMB
Israel
97774
3/26/1995
97774
HEXACOMB(*)
Malaysia
97/09482
7/1 2/1 997
 
HEXACOMB
Mexico
184305
11/26/1993
457726
HEXACOMB
Mexico
184306
11/26/1993
457727
HEXACOMB
Poland
Z-161783
7/4/1996
111504
HEXACOMB
US
73/538608
5/20/1985
1371312
HEXACOMB
US
73/538617
5/20/1985
1371313
HEXACOMB
US
76/408336
5/16/2002
2779130
HEXACOMB
US
76/409031
5/16/2002
2700086
HEXACOMB (and design)
CTM
309849
6/27/1996
309849
HEXACOMB (and design)
Japan
05-119644
11/30/1993
3268114
HEXACOMB (and design)
Japan
05-119645
11/30/1993
3264785
HEXACOMB BILLBOARD*
US
85/160671
10/25/2010
 
MISCELLANEOUS DESIGN
US
72/262984
1/20/1967
865595
VERTICEL
US
71/676430
11/10/1954
617339
CUSHION-COMB
US
74/539763
6/20/1994
2042217
Bee-Board
European Community
611256
3/17/2005
611256
Bee-Board
Austria
611256
3/17/2005
611256
Bee-Board
Benelux
611256
3/17/2005
611256
Bee-Board
Czech Republic
611256
3/17/2005
611256
Bee-Board
Denmark
611256
3/17/2005
611256
Bee-Board
France
611256
3/17/2005
611256
Bee-Board
Germany
611256
3/17/2005
611256
Bee-Board
Hungary
611256
3/17/2005
611256
Bee-Board
Italy
611256
3/17/2005
611256
Bee-Board
Poland
611256
3/17/2005
611256
Bee-Board
Slovakia
611256
3/17/2005
611256
Bee-Board
Slovenia
611256
3/17/2005
611256
Bee-Board
Spain
611256
3/17/2005
611256
Bee-Board
Sweden
611256
3/17/2005
611256
Bee-Board
United Kingdom
611256
3/17/2005
611256
Slimguard
Spain
2724508
10/23/2003
2724508







--------------------------------------------------------------------------------


Patents
Title
Country
Patent No.
Issue Date
First Named Inventor
Prestressed Honeycomb, Method and Apparatus therefor
Brazil
P19406661-2
5/26/1994
Robert E. Jaegers
Honeycomb Roll Spacer
Canada
2,153,225
7/4/1996
David F. Borgeois
Method and Apparatus for Manufacturing Articles Employing Folded Honeycomb
Panels
U.S.
5,466,211
11/14/1995
Dale W. Komerek
Prestressed Honeycomb, Method and Apparatus therefor
U.S.
5,540,972
5/28/1993
Robert E. Jaegers
Honeycomb Roll Spacer*
U.S.
5,678,968
7/3/1995
David F. Borgeois
Method and Apparatus for Manufacturing Articles Employing Folded Honeycomb
Panels
US(DIV)
5,683,781
11/4/1997
Dale W. Komerek
Prestressed Honeycomb, Method and Apparatus therefor
U.S.(CIP)
5,804,030
9/8/1998
Robert E. Jaegers
Prestressed Honeycomb, Method and Apparatus therefor
U.S.(CIP)
5,913,766
6/22/1999
Robert E. Jaegers
Honeycomb Protector with impact Resistant Corner
U.S.
5,950,835
9/14/1999
Paul Moser
Prestressed Honeycomb, Method and Apparatus therefor
U.S.
5,958,549
9/4/1998
Robert E. Jaegers
Honeycomb Protector with Self- Locking Panels
U.S.
6,007,469
12/29/1999
Robert E. Jaegers
Method and Apparatus for Manufacturing Articles Employing Folded Honeycomb
Panels
US(CON)
6,007,470
12/28/1999
Dale W. Komerek
Honeycomb Bag Pad
U.S.
6,033,167
3/7/2000
David F. Bourgeois
Separator for Sheets
EP-Germany
0929475
10/20/1999
Johannes Diderich
Separator for Sheets
EP-Germany
0790943
12/9/1998
Johannes Diderich
Method for Splitting Up a Honeycomb Panel, and a Separator Thus Obtained
EP-Germany
0919254
7/3/2002
Johannes Diderich
Separator for Plates
EP-Germany
1,075,435
11/5/2003
Johannes Diderich





--------------------------------------------------------------------------------


Pending Patent Applications
Title
Country
Patent No.
Issue Date
First Named Inventor
AirFlow Pad*
U.S.
12/794,387
6/4/2010
Raymond A. Kowalski
Panel Structure with scored and Folded Facing*
U.S.
12/816,166
6/15/2010
James Lawrence French
Pallet Structure with protective Shell*
U.S.
12/826,070
6/29/2010
Robert E. Jaegers
Fire-Resistance print Board*
U.S.
12/873,767
9/1/2010
Scott D. Daniel
Formable Protector*
U.S.
12/907,962
10/19/2010
Johannes Diderich
Stackable Honeycomb bottle Holder with Exposed Content View
U.S.
61/482,481
5/4/2011
Robert E. Jaegers
Panel Structure with Scored and Folded Facing*
WIPO
PCT/US2010/
059498
12/8/2010
James Lawrence French
Pallet Structure with Protective Shell*
WIPO
PCT/US2010/
059539
12/8/2010
Robert E. Jaegers

*to be assigned from Pregis Innovative Packaging, Inc. to Hexacomb Corporation


--------------------------------------------------------------------------------


SCHEDULE IV
Commercial Tort Claims




None.


--------------------------------------------------------------------------------


SCHEDULE V
Letter of Credit Rights
None.


--------------------------------------------------------------------------------


SCHEDULE VI
Timber to be Cut


None.


